        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 1 of 55



 1   GUTRIDE SAFIER LLP
     SETH A. SAFIER (State Bar No. 197427)
 2   ANTHONY PATEK (State Bar No. 228964)
     100 Pine Street, Suite 1250
 3
     San Francisco, CA 94111
 4   Telephone: (415) 336-6545
     Facsimile: (415) 449-6469
 5
     Attorneys for Plaintiffs
 6
 7                              UNITED STATES DISTRICT COURT FOR THE

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9
      ANDREAS KNÜTTEL, MATTHEW                             CASE NO. _______________
10    JURANEK, AND ADRIANA CARLIN as
11    individuals, on behalf of themselves, the general
      public and those similarly situated,                 CLASS ACTION COMPLAINT FOR
12                                                         VIOLATION OF THE CALIFORNIA
         Plaintiffs,                                       CONSUMERS LEGAL REMEDIES
13                                                         ACT; UNLAWFUL TRADE
                                                           PRACTICES; FRAUD, DECEIT,
14                     v.                                  AND/OR MISREPRESENTATION;
15                                                         FALSE ADVERTISING; and UNJUST
      OMAZE, INC., a Delaware Corporation                  ENRICHMENT
16
         Defendant.
17                                                         JURY TRIAL DEMANDED
18
19
20

21
22
23
24
25
26
27
28

                                                     -1-
                                            Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 2 of 55



 1

 2                                            INTRODUCTION

 3           1.      Plaintiffs Andreas Knüttel, Matthew Juranek, and Adriana Carlin, by and through

 4   their counsel, bring this class action against Defendant Omaze, Inc. (“Omaze” or “Defendant”) to

 5   seek redress for Omaze’s deceptive and unlawful practices and to stop Omaze from continuing to

 6   operate illegal lotteries and mislead the general public into believing (among other things) that

 7   most, if not all, of their “donations” are going to charity when, in fact, the overwhelming majority

 8   of their “donations” are pocketed by Omaze.

 9           2.      Omaze solicits donations through the internet, selling chance to win prizes as part

10   of various alleged charitable fundraising “campaigns.” Omaze prominently identifies a charitable

11   cause for each supposed fundraising campaign. Examples of campaign web pages are attached as

12   Exhibits A & B.

13           3.      But the payments Omaze solicits from the public are not really “donations” to the

14   marketed charity. They are payments to Omaze, only a small portion of which is used to benefit

15   the highlighted cause. What Omaze hides in its fine print (which very few, if any, consumers ever

16   read and understand) is that Omaze takes the lion’s share of the revenue for itself. Only after

17   Omaze takes its cut (for both expenses and profit) does any money get distributed to the marketed

18   charity. Omaze estimates that only about 15% of the money it raises for “Omaze-sponsored” prize

19   campaigns are given to the marketed charity.

20           4.      In truth, Omaze’s charitable fundraising is just a front for illegal lotteries. Under

21   California law, a “lottery” includes any scheme to distribute property by chance among persons

22   who have paid any valuable consideration for the chance of obtaining such property. That

23   describes Omaze’s business perfectly.

24           5.      Omaze told the public for years that its system worked “just like a raffle.” That

25   was false because, among other things, raffles are legally required to donate 90% of gross receipts

26   to charity, which Omaze has never done. Further, it is illegal under California law to conduct

27   raffles over the internet.

28

                                                        -1-
                                               Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 3 of 55



 1          6.      More recently—and likely because its campaigns do not comply with the legal

 2   requirements for raffles—Omaze began characterizing its campaigns as “sweepstakes.” But for

 3   most of Omaze’s campaigns, this characterization is also false. Although they involve distribution

 4   of prizes by chance, sweepstakes do not require payment of consideration by anyone. While

 5   Omaze does distribute some free entries, it requires a minimum number of participants to

 6   purchase entry before it will distribute the prize, thereby ensuring its own profits. Further,

 7   sweepstakes entries must be offered and distributed to the general public on the same terms and

 8   conditions, regardless of whether a participant pays for entry into the sweepstakes. In contrast,

 9   Omaze sells chances to win prizes and experiences to people for profit; that is the essence of its

10   business. The more the person pays, the higher their chance of winning.

11          7.      Omaze set up its lottery to favor people who pay more money, and advertises its

12   lottery in way that encourages larger payments. It does so by prominently stating that higher

13   “donations” receive more entries (and even more entries per dollar in many cases) and by creating

14   the impression that paying results in more entries than free entries. For example, in a given

15   campaign, a “donation” of $10 will buy 100 “entries,” while a donation of $2,000 gets 20,000

16   “entries.” For most of its history, Omaze failed to notify consumers adequately of their ability to

17   enter for free, made it cumbersome to do so, and made it difficult to determine one’s chances of

18   winning with a free entry relative to a paid entry. In context, given the displayed scale of entries,

19   reasonable consumers believe the chances to win as a result of free entries will be less than

20   chances from paid entries.

21          8.      While Omaze touts its activities as charitable, Omaze takes most of every dollar

22   received, and the primary service it provides is gambling. Its activities do not fit with the classic

23   models of a raffle or sweepstakes. In a raffle, the prizes are donated, and the overwhelming bulk

24   of gross revenues (>90%) go to the charity. In Omaze’s case, Omaze purchases luxury goods,

25   sells chances to win them, and then donates a minor fraction (~15%) of the gross receipts. In a

26   sweepstakes, a company uses non-gambling revenues from goods and services to pay for a prize

27   which is used as a promotion for that company’s business (e.g., to promote McDonald’s food).

28   Here, in contrast, Omaze’s lottery entries are the only products being sold; Omaze has no other

                                                       -2-
                                              Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 4 of 55



 1   business to promote. And while a business carries the risk that increased sales from its

 2   sweepstakes will not cover the costs of its promotion (because no one has to buy anything to enter

 3   into the sweepstakes), the public pays for Omaze’s self-promotion, because, if the donations

 4   associated with a campaign do not exceed the cost of the campaign, Omaze simply postpones the

 5   “drawing” for the prize until it has received enough payments to make a profit. Although Omaze

 6   purports to distribute entries in to it sweepstakes for free, it is not true that everyone can enter for

 7   free; Omaze allows free entries but, more importantly, requires a substantial number of people to

 8   pay in order to hold a drawing. A legal sweepstake cannot be manipulated in this way to ensure

 9   that the operator profits. Nor can the operator of an illegal, for-profit lottery claim they are not

10   doing so by allowing a few people to enter the drawing for free.

11           9.      In sum, Omaze solicits, receives, and requires payment of consideration by a

12   significant portion of the participants, which means its “campaigns” are not legal sweepstakes,

13   but instead illegal lotteries.

14           10.     Omaze further violates California sweepstakes laws by failing to publish the odds

15   of winning its purported sweepstakes and the actual rules under which they are operated. Because

16   Omaze requires a minimum number of paid entries to cover its costs and make a profit, it can

17   estimate the minimum number of paid entries that it must receive before it can conduct its

18   “drawing,” which allows it to estimate the odds of an entry winning. But Omaze does not publish

19   the odds of winning for any of its contests; instead, Omaze simply states that the odds of winning

20   will depend on the number of entries. Each time Omaze postpones drawings until it has received

21   enough payments to make a profit, it is changing the rules of its sweepstakes mid-contest. Each

22   posted deadline that is not met is not only a false and deceptive advertisement, but also a violation

23   of California law requiring sweepstakes administrators to publish the actual date of their

24   sweepstakes drawings. Such actions are a violation of California laws regarding the running of

25   lotteries and sweepstakes, and thereby further violate California’s Consumer Legal Remedies Act

26   and Unfair Competition Law.

27           11.     Omaze’s entire business is built on this foundation of deception. If Omaze was

28   honest with the public, and clearly disclosed that (a) only about 15% of any payment actually

                                                        -3-
                                               Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 5 of 55



 1   goes to the charitable cause marketed in a particular campaign and (b) participants can now enter

 2   for free and get as many entries as someone who pays the maximum amount (and thus far more

 3   entries than anyone who pays smaller amounts, such as $10 or $25), almost everyone would enter

 4   for free and Omaze’s business would collapse.

 5          12.     Further, participants would be less likely to spend money on “entries” if they knew

 6   that Omaze retained the right to postpone the drawing until enough “donations” had reached a

 7   minimum amount sufficient to cover Omaze’s costs and ensure a profit.

 8          13.     The fact that Omaze is engaged in a for-profit, private lottery is underscored by

 9   numerous venture capital firms investments in it. Omaze’s shift to distributing luxury prizes by

10   chance was accompanied by a $30M increase in seed funding by venture capital firms. Venture

11   capital firms, which have a fiduciary duty to their investors, seek out companies that are likely to

12   generate high returns on the venture firms’ investments. Charities, whose entire purpose is to

13   give money away, do not fit that model. Lotteries do. In essence, Omaze uses the fact that some

14   revenues are donated to charity to camouflage its for-profit lottery as a charitable activity.

15          14.     Plaintiffs bring this action on behalf of themselves, a class of similarly situated

16   individuals, and the general public.

17          15.     Plaintiffs seek an order against Defendant awarding injunctive relief and requiring

18   Defendant to, among other things: (1) to comply with applicable law, as set forth in detail below;

19   (2) require Defendant to offer refunds to any Class member who purchased entries in any Omaze

20   campaign; and (3) pay damages and restitution to Plaintiffs and Class members.

21
22
23
24
25
26
27
28

                                                       -4-
                                              Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 6 of 55



 1                                                PARTIES

 2          16.     Plaintiff Andreas Knüttel is, and at all times alleged in this Class Action

 3   Complaint was, an individual and a resident of San Jose, California.

 4          17.     Plaintiff Matthew Juranek is, and at all times alleged in this Class Action

 5   Complaint was, an individual and a resident of San Gabriel, California.

 6          18.     Plaintiff Adriana Carlin is, and at all times alleged in this Class Action Complaint

 7   was, an individual and a resident of Palmdale, California.

 8          19.     Defendant Omaze, Inc. is a Delaware corporation headquartered in Los Angeles,

 9   CA and registered with the State of California. Omaze maintains its principal place of business at

10   5735 W. Adams Blvd, Los Angeles, CA 90016. Omaze, directly and through its agents, has

11   substantial contacts with and receives substantial benefits and income from and through the

12   United States and/or State of California.

13                          JURISDICTION, VENUE, APPLICABLE LAW

14          20.     This Court has subject matter jurisdiction over this action pursuant to the Class

15   Action Fairness Act, 28 U.S.C. Section 1332(d)(2)(A) because: (i) there are 100 or more class

16   members, and (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of

17   interest and costs.

18          21.     This Court has supplemental jurisdiction over any state law claims pursuant to 28

19   U.S.C. Section 1367.

20          22.     The injuries, damages, and/or harm upon which this action is based occurred or

21   arose out of activities engaged in by Defendant within, affecting, and emanating from, the State

22   of California. Defendant maintains its principal place of business within, regularly conducts

23   and/or solicits business in, engages in other persistent courses of conduct in, and/or derives

24   substantial revenue from services provided to persons in the State of California. Defendant has

25   engaged, and continues to engage, in substantial and continuous business practices in the State of

26   California. Defendant’s wrongful acts and omissions occurred in California and were carried out

27   and/or directed from Defendant’s California headquarters by California personnel over California

28   technological infrastructure.

                                                      -5-
                                             Class Action Complaint
          Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 7 of 55



 1           23.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

 2   substantial part of the events or omissions giving rise to the claims occurred in the state of

 3   California, including within this District.

 4           24.    In accordance with California Civil Code Section 1780(d), Plaintiffs concurrently

 5   file herewith a declaration establishing that they have standing as California consumers to pursue

 6   CLRA claims. (Plaintiff’s declaration is attached hereto as Exhibit C.)

 7           25.    Plaintiffs accordingly allege that jurisdiction and venue are proper in this Court.

 8                                   SUBSTANTIVE ALLEGATIONS

 9   I.      OMAZE MISREPRESENTS LOTTERY PURCHASES AS DONATIONS.

10           26.    Omaze is registered as a commercial fundraiser for charitable purposes under

11   California Government Code §§ 12586 and 12599. By law, a commercial fundraiser for charitable

12   purposes cannot solicit funds for charity in its capacity as a commercial fundraiser for charity

13   until and unless it has been hired by a charity to do so.

14           27.    Omaze operates omaze.com, an online platform offering a chance to win a prize in

15   exchange for a “donation” to one or more charitable causes. Omaze runs two general types of

16   fundraising campaigns: celebrity campaigns and “Omaze-owned” campaigns. Celebrity

17   campaigns generally involve an experience with a celebrity while Omaze-owned campaigns

18   generally involve an expensive item such as a luxury car or vacation.

19           28.    Each prize is the subject of its own campaign, with its own “experience page” on

20   Omaze’s website. Omaze advertises each campaign as a distinct “sweepstakes.” Each experience

21   page offers the opportunity to enter the drawing for that prize by donating to charity in return for

22   “entries.”

23           29.    At all times from the date of Omaze’s founding in 2009 up to the present, each

24   experience page took people who indicated their desire to donate money in exchange for contest

25   “entries” (e.g., by clicking on some form of “donate” or “enter” button) to a donation page to

26   process a financial transaction.

27
28

                                                       -6-
                                              Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 8 of 55



 1             30.   On information and belief, all consumers who “donated” money through Omaze

 2   necessarily viewed both the experience page and the donation page for the contest they entered,

 3   as this was the only way donors could “donate” through Omaze.

 4             31.   Although Omaze’s website had other pages, including a landing page (i.e.,

 5   www.omaze.com), Official Rules page, and Terms of Use page, the Omaze website was

 6   structured in a way such that donors did not have to view those other web pages in order to

 7   donate.

 8             32.   Omaze also advertised via email and Facebook and other third-party platforms. Its

 9   advertisements touted individual campaigns with hyperlinks that led to the specific campaign

10   being advertised. As such, on information and belief, people who were solicited to donate via

11   email or ads on third party sites necessarily viewed the Omaze experience page and donation page

12   for the campaign to which they donated.

13             33.   Omaze was founded in 2009. In its earliest iterations, Omaze asked for $5

14   donations in return for a chance to have an “experience” with a celebrity. For example, its August

15   30, 2012 website advertised: “You donate $5 for the chance to win.” Omaze further advertised

16   that “the more you donate, the better your chances of winning.” By November 2012, Omaze had

17   raised the minimum amount to $10.

18             34.    In those early years, Omaze’s donation pages were a simple shopping cart

19   interface listing a “ticket price,” quantity (which was filled in by the purchaser), and total “price.”

20   Above the purchase interface was text stating “btw, your donation is about to improve a life.

21   Feeling pretty good about yourself? You should.” The page included no disclosure that Omaze

22   would deduct expenses and fees from the amount being “donated” to charity. By referencing

23   “ticket” sales, Omaze’s early shopping cart page mimicked a charity raffle.

24             35.   By 2013, the Omaze shopping cart listed three different entry amounts, plus an

25   option to purchase a user-defined number of entries (i.e., an option to fill in the amount of money

26   the donor wished to give). Omaze replaced references to “tickets” with “entries.” The price per

27   “entry” decreased with the total amount purchased, declining from $10 for a single “entry” to $7

28   per “entry” for 10 or more “entries.” In a prominent text box on the upper right portion of the

                                                       -7-
                                              Class Action Complaint
        Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 9 of 55



 1   page, the shopping cart included the name of a charity under the word “Benefiting.” The cart also

 2   indicated that “your contributions help” the named charity. The 2013 cart included an easily

 3   overlooked footnote in smaller font with “NO PURCHASE, PAYMENT, OR CONTRIBUTION

 4   NECESSARY TO ENTER OR WIN. Contributing will not improve likelihood of winning.” The

 5   footnote further stated, “[m]ake a $10 or more donation and be automatically entered, or to enter

 6   without contributing, click here.” “Here” was an embedded hyperlink that took the reader to the

 7   official rules page, which did not actually allow them to enter for free, but provided instructions

 8   on how to do so by mail.

 9          36.     Starting in 2015, Omaze’s shopping cart page listed roughly ten different

10   “donation” amounts, each a large box with photo, next to a suggested dollar amount ranging from

11   $10 “base level donation” to a $25,000 “World Changer” donation. At the top of the page, Omaze

12   printed: “Select any donation. Earn chances to win & also receive rewards.” The right side of the

13   page listed information about the charity the contribution was supposed to “support,” along with a

14   small list of FAQs, including “What percent goes to charity?” Clicking on the question caused the

15   following drop-down answer to appear: “Eighty percent of the net proceeds go to the charity.

16   Omaze is a for-profit charity that raises funds and awareness for our cause partners. While we

17   don’t charge an up-front fee to our non-profit partners, we do keep twenty percent of the net

18   proceeds to cover the services we provide.” Omaze did not define “net proceeds” or how they

19   were calculated, nor did it provide any concrete indication of what absolute percent of the total

20   contribution went to the charity. There was still no link for free entries on the campaign or

21   donation page; if readers found any mention of free entry, they were simply directed to the

22   official rules, which gave instructions for entry by mail.

23          37.     Since March 2018, individual experience pages for each campaign have showed

24   the phrases “donate to win” and “donations benefit a great cause” directly above a large “enter

25   now” button, visible at the top of each experience page.

26          38.     From roughly March 2018 to the present, Omaze has had “donors” select their

27   contribution amount on the experience page. Each experience page currently offers donors four

28   amounts, each identified as a donation amount on a large, clickable radio button: “donate $10,”

                                                       -8-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 10 of 55



 1   “donate $25,” “donate $50,” or “donate $100.” Donors who give $10 or $25 dollars receive 100

 2   and 250 entries, respectively, in the given prize drawing. Donors who give $50 or $100 receive

 3   “double entries,” for 1,000 and 2,000 entries, respectively. Clicking the “donate” amount radio

 4   button takes the donor to Omaze’s shopping cart page, with the chosen amount and number of

 5   entries listed in the shopping cart. It is possible to click donation amounts multiple times to

 6   purchase multiples or combinations of the listed entry amounts (i.e., clicking $10 and $25 shows

 7   two purchases in the shopping cart, for a total of $35). Below the amount chosen, the shopping

 8   cart states “Supporting [the charity beneficiary].”

 9          39.     In clicking on the “donate” buttons and proceeding to checkout and pay,

10   consumers are not required to review or approve the Terms of Use (an entirely separate web page,

11   accessed by inconspicuous link at the bottom of certain pages), “Official Rules” (also a separate

12   page, accessed by inconspicuous link at the bottom of certain pages), or the fine print below the

13   heading “Stuff our Lawyers want You to Read” on the experience page.

14          40.     Donors who gave money after entering the site through the omaze.com landing

15   page (as opposed to those who went directly to an experience page from an email or ad on a third-

16   party site such as Facebook) were exposed to even more misleading information.

17          41.     For example, Omaze’s August 30, 2012 landing page declared “You donate $5 for

18   the chance to win.” It further advertised that “the more you donate, the better your chances of

19   winning.” Clicking on a “How It Works” link at the top of Omaze’s landing page brought up a

20   pop-up window that said, among other things, that “[t]he process works just like a charity raffle,”

21   where “the proceeds are delivered to benefit a specific social cause.” The 2012 landing page did

22   not disclose how “proceeds” were calculated, and did not describe them as “net” proceeds after

23   deduction of expenses and Omaze’s fees.

24          42.     By indicating that its sweepstakes work “just like a charity raffle,” Omaze gave the

25   impression that essentially all proceeds (≥90% of gross receipts) went to charity, as required by

26   law for charity raffles. Omaze continued making this misrepresentation until late 2015.

27
28

                                                       -9-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 11 of 55



 1            43.   In 2014, Omaze’s landing page identified the various charity beneficiaries of its

 2   campaigns as “partners.” But Omaze did not file any fundraising agreements with those charities

 3   with the California Charitable Fundraising Registry.

 4            44.   The October 2015 web page solicited people to review the campaigns offered by

 5   Omaze and “donate to a great cause for a chance to win.” But sweepstake purchases went mostly

 6   to Omaze, and were thus not “donations.”

 7            45.   For the Christmas holiday season in 2016, Omaze changed its landing page to play

 8   up the “game” experience. Its new banner touted “Extraordinary Experiences” in large letters,

 9   with “for a $10 donation, anyone has the chance to win” line immediately underneath the title.

10   Below the banner, Omaze stated in large letters: “donate to win a once-in-a-lifetime experience,

11   and support an amazing cause.” Again, Omaze’s characterization of payments as “donations” was

12   false.

13            46.   In February of 2017, Omaze changed its landing page slogan to “Good Things

14   Come to Those Who Give” with “When Everybody Donates, Cool Things Happen” in smaller

15   print just below the title slogan. Further down in the landing page (below the area that

16   automatically appeared on screen), Omaze’s landing page included the statement “donate to win

17   once-in- a-lifetime experience and support an amazing cause.” The Good Things Come to Those

18   Who Give theme remained Omaze’s landing page until approximately May 2020.

19            47.   From March to September of 2015, Omaze stated, in the “how it works” pop-up on

20   its landing page, that “proceeds (donations minus expenses and platform fees)” were donated to

21   charity. Starting around October 2015, Omaze stated that “All net proceeds (donations less

22   campaign expenses and platform fees)” were paid to charity. Omaze removed these statements

23   around March 2016. Clicking on a “Find Out How” radio button on Omaze’s 2017 landing page

24   led to a “How It Works” page that indicated halfway down the page, in a section titled “where

25   does the money go,” that Omaze kept 20% of donations as a professional fee for its services.

26   Omaze removed that statement in March 2018. Although none of the above statements were

27   necessarily effective—because people who clicked on ads on third party sites were never directed

28   to Omaze’s landing pages—Omaze apparently concluded they were still too visible. On

                                                     -10-
                                             Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 12 of 55



 1   information and belief, Omaze moved its explanations of how much money actually goes to the

 2   marketed charities to less visible areas (such as the fine print at the bottom of its very long

 3   experience pages) to obscure how little of the money paid to it actually went to these charities.

 4          48.     The percentage of Omaze “donations” that actually goes to charity has dropped

 5   substantially over the years since Omaze was founded. In 2015, when the bulk of Omaze’s

 6   “experiences” were celebrity-sponsored campaigns, Omaze raised roughly $659k, of which

 7   $463k (70%) was actually donated to charity. In 2018, after the introduction of Omaze-owned

 8   campaigns focusing on luxury-item prizes, Omaze took $38M in revenue, of which only $19M

 9   (50%) went to charity. In 2019, Omaze took $64M in revenue, of which $19M went to cover

10   Omaze’s expenses. Omaze took $13M (20%) in fees. Only $22M (34%) went to charity.

11          49.     Reasonable consumers believe that they are donating to the particular charities

12   marketed with each Omaze campaign, not paying the bulk of their money to Omaze.

13          50.     For example, Exhibit A is an example of an Omaze experience page, showing that

14   the charity “GivePower” was marketed as the beneficiary of the fundraising. In fine print, under

15   the heading “stuff our lawyers want you to read,” GivePower was identified as the “Designated

16   Grantee.” The fine print then states: “All donations made in connection with a fundraising

17   campaign are paid to Charities Aid Foundation of America (“CAFA”), an IRS-recognized, U.S.

18   public charity whose mission is to make giving internationally and domestically safe, easy and

19   effective for U.S. donors. CAFA prequalifies each grantee that has been designated; “Designated

20   Grantee”, as an eligible recipient of CAFA grants. At the end of each fundraising campaign, so

21   long as the Designated Grantee continues to qualify as an eligible recipient of CAFA grants,

22   CAFA will make a grant to the Designated Grantee of the net proceeds of the fundraising

23   campaign.*”

24          51.     At the very bottom of the experience page—in a location few, if any, readers will

25   see—a footnote to the fine print states “*Omaze also invests in securing the prizes for the typical

26   Omaze Owned campaign, so for these, from every dollar you donate, 15 cents is used by CAFA

27   to make a grant to the associated charity. If there are multiple charities, then grants of equal share

28   are made to each charity. 70 cents is typically used to actually get the prize, process payments and

                                                      -11-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 13 of 55



 1   advertise to awesome people like you (Omaze Owned campaigns require more significant

 2   marketing efforts by Omaze and do not rely (or rely to a much smaller degree) on the work and

 3   name of celebrities to help raise awareness and promote the campaign). The remaining 15 cents

 4   of your dollar goes to Omaze—it’s used to cover the cost of providing and maintaining the

 5   technology and team that makes this all happen.”

 6          52.     Pursuant to an agreement between Omaze and CAFA, dated December 1, 2017,

 7   Omaze retained custody and control of the payments it received, would deduct its expenses, costs,

 8   and a “professional services and management fee” (equal to 20% of proceeds after deducting

 9   expenses and costs), and would then transfer the “Net Proceeds” to CAFA. The agreement

10   stipulated that donations could be transferred to a CAFA bank account to comply with state law,

11   but the amount of money that Omaze collected from its campaigns, the amount of money CAFA

12   would get, and the amount ultimately directed to the promoted charities associated with the

13   campaigns were set by the agreement; such amounts were not affected by ministerial details

14   regarding which bank account held certain amounts at certain times.

15          53.     In 2019, the agreement between Omaze and CAFA was amended to provide that

16   for certain campaigns, the Net Proceeds will be calculated as fifteen percent of the gross amount

17   of all “Donations,” and for certain other campaigns, the Net Proceeds will be calculated as sixty

18   percent of the gross amount of all “Donations.”

19          54.     CAFA then directs certain amounts from the “Net Proceeds” to the promoted

20   charities associated with the campaigns. For participating in this this scheme, CAFA collects a fee

21   or percentage of the “Net Proceeds” determined by Omaze.

22          55.     Omaze’s advertising tricks entry purchasers into believing all or most of their

23   payments are donations to the promoted charities (or “Designated Grantees”).

24          56.     In truth, only a small percentage of the total money “donated” to Omaze-owned

25   campaigns actually goes to the promoted charity (or “Designated Grantee”) and only 60 percent

26   of the money “donated” to celebrity experience campaigns goes to the promoted charity.

27          57.     For Omaze-owned campaigns, Omaze does not collect a small, fixed amount from

28   each donation, and then donate the remainder to the promoted charity. Rather, Omaze either

                                                     -12-
                                             Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 14 of 55



 1   (a) takes all of the donations up to the amount of its expenses and costs, and then takes a

 2   substantial percentage of every donation thereafter (above the Omaze-determined breakeven

 3   point) as profit; or (b) simply takes 85% of every single dollar. In aggregate, Omaze keeps the

 4   majority of every dollar collected for Omaze-owned campaigns and a large percentage of every

 5   dollar received for other campaigns. Such a profit scheme is inconsistent with Omaze’s

 6   representations that consumers’ payments are “donations” to the charities.

 7           58.      Any superficial use of CAFA’s bank accounts (such as Omaze transferring money

 8   to a CAFA bank account, and then getting 80% or more of the money back) does not constitute

 9   the charitable “donations” consumers reasonably believed they were making. Omaze’s conduct is

10   a bait-and-switch, prominently framing the price of its lottery tickets as a donation, while burying

11   the fact that most money goes to Omaze’s expenses and fees in fine print that is not displayed to a

12   casual reader.

13           59.      Omaze’s conduct described above violates California’s Consumer Legal Remedies

14   Act (CLRA) and Unfair Competition Law (UCL) by misrepresenting the price of its lottery

15   entries as charitable donations. In truth, Omaze’s platform is a for-profit private lottery that

16   donates a small percentage of its revenue to charitable causes.

17   II.     OMAZE CONDUCTS ILLEGAL LOTTERIES.

18           60.      Omaze’s conduct also violates the CLRA and UCL because it violates the laws

19   governing lotteries and sweepstakes. Omaze is essentially running a gambling enterprise in which

20   money is exchanged for a chance to win a prize. Omaze misleads consumers into purchasing

21   entries in its sweepstakes when they could enter for free. Further Omaze treats paying entrants

22   differently depending on the amount of money paid, in violation of the laws governing

23   sweepstakes. Because its contests do not meet the legal requirements for sweepstakes, they are

24   illegal lotteries or raffles under California law.

25           61.      California law strictly regulates games of chance. See Cal. Penal Code §§ 319-329;

26   Cal. Bus. & Prof. Code §§ 17539 et seq. California law recognizes at least three types of games of

27   chance: lotteries, sweepstakes, and raffles. Id.

28

                                                          -13-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 15 of 55



 1           62.     Under California law, a “lottery is any scheme for the disposal or distribution of

 2   property by chance, among persons who have paid or promised to pay any valuable consideration

 3   for the chance of obtaining such property or a portion of it, or for any share or any interest in such

 4   property, upon any agreement, understanding, or expectation that it is to be distributed or

 5   disposed of by lot or chance, whether called a lottery, raffle, or gift enterprise, or by whatever

 6   name the same may be known.” Cal. Penal Code § 319. With a few exceptions, such as state-run

 7   lotteries, “[e]very person who contrives, prepares, sets up, proposes, or draws any lottery, is

 8   guilty of a misdemeanor. Cal. Penal Code 320.

 9           63.     Because Omaze’s “sweepstakes” do not meet the statutory requirements for a legal

10   exception to the law against private lotteries (such as raffles and sweepstakes), they are illegal.

11           A.      Omaze’s Lotteries Are Not Legal Raffles.

12           64.     Raffles for the benefit of a nonprofit or charitable organization are a form of legal

13   lottery. “Raffle” is statutorily defined as “a scheme for the distribution of prizes by chance among

14   persons who have paid money for paper tickets that provide the opportunity to win these prizes.”

15   Cal. Penal Code § 320.5(b). To qualify as a raffle, a lottery must meet numerous requirements.

16   Among these is the requirement that each ticket have a matching stub, and the winner being

17   drawn by chance from a draw among the matching stubs. Id., § 320.5(b)(2). At least 90% of raffle

18   gross receipts must go to a charitable purpose for the raffle to qualify as an exemption to the

19   general prohibition against private lotteries. Id., § 320.5(b)(4)(A). Raffles may not be conducted

20   over the internet. Id., § 320.5(f)(2).

21           65.     As noted above, Omaze characterized its lotteries as working “just like a raffle”

22   for years. Omaze gives each person who pays money (and free entrants) “stubs” in the form of

23   electronic entries. The winner of each lottery is then selected by randomly selecting an entry from

24   among those submitted. And like raffles, the celebrity experiences that Omaze distributes are

25   presumably donated prizes, because the celebrities are theoretically donating their time and

26   efforts. (In contrast, Omaze purchases the luxury items distributed as prizes in Omaze-owned

27   campaigns.)

28

                                                      -14-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 16 of 55



 1           66.     To the extent Omaze’s lotteries are raffles, they are illegal. Omaze does not give at

 2   least 90% of gross receipts to charity. Further, because Omaze’s lottery entries are sold over the

 3   internet, its lotteries violate California’s statutory prohibition against online raffles.

 4           67.     California Penal Code 320.5(m) exempts raffles from certain legal requirements if

 5   they satisfy all of the following requirements: (1) It involves a general and indiscriminate

 6   distribution of the tickets; (2) the tickets are offered on the same terms and conditions as the

 7   tickets for which a donation is given; and (3) the scheme does not require any of the participants

 8   to pay for a chance to win. This statutory provision echoes the case law regarding the distinction

 9   between sweepstakes and lotteries. As set forth below, Omaze’s campaigns do not satisfy these

10   requirements.

11           B.      Omaze’s Lotteries Are Not Legal Sweepstakes.

12           68.     A “sweepstakes” is “a procedure, activity, or event, for the distribution, donation,

13   or sale of anything of value by lot, chance, predetermined selection, or random selection that is

14   not unlawful under other provisions of law.” Cal. Bus. Prof. Code § 17539.

15           69.     Unlike raffles, which are allowed only for charitable purposes, sweepstakes

16   developed as a form of commercial promotion used to incentivize sales of a legitimate

17   commercial product or service. See People v. Shira, 62 Cal. App. 3d 442, 458 (1976).

18   Sweepstakes are, in essence, a form of advertising. The cost of the prize is essentially an

19   advertising expense, spent by the business doing the promotion in hopes of generating enough

20   sales to cover the cost of the prize. A well-known example is McDonald’s Monopoly

21   Sweepstakes, in which users collect Monopoly-themed tickets, each of which has the potential to

22   award a prize. Although the promotion generates millions of dollars in sales for McDonalds,

23   McDonalds does not require any of the participants to pay for a chance to win. Even if no one

24   purchased McDonald’s food, the company would still distribute all of the prizes eventually (as

25   long as consumers requested free tickets).

26           70.     Omaze’s scheme is used to drive internet traffic to Omaze’s website and generate

27   sales of Omaze lottery “entries” (i.e., tickets). Omaze’s lotteries do not incentivize or promote

28

                                                       -15-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 17 of 55



 1   any other legitimate product or service; the fundamental thing Omaze’s “sweepstakes” promote

 2   are themselves.

 3            71.    Legally, sweepstakes are differentiated from lotteries in that they do not require

 4   the entrants to provide consideration (i.e., payment) to participate. Further, both case law and

 5   statutes provide that, to qualify as a sweepstakes, there must be a general and indiscriminate

 6   dissemination of free tickets. See Shira, 62 Cal. App. 3d at 459; Cal. Bus. Prof. Code

 7   § 17539.15(b)-(d), (l)(1). This means both that the sweepstakes sponsor must truly not require

 8   anyone to pay for entry, and that all of the entries (whether belonging to people who donated or

 9   paid for something other than the entry or belonging to people who simply requested free entries)

10   must compete in the game of chance on identical terms. Merely allowing some members of the

11   public to play for free does not change a lottery into a sweepstakes if there is not a general and

12   indiscriminate dissemination of tickets.

13            72.    As noted above, Omaze’s campaigns are not sweepstakes for at least three reasons.

14                   1.      Omaze Requires Consideration From Consumers as a Group

15            73.    The fact that Omaze postpones or cancels drawings (as occurred in Plaintiffs’

16   experiences and as Omaze readily admits on multiple campaign pages, see, e.g., Exhibit B)

17   establishes that Omaze require its participants, as a group, to provide consideration to enter into

18   its Omaze-owned “sweepstakes.” If it did not, it would not be able to cover the costs of the prizes.

19   Because Omaze’s drawings require payment of consideration by at least some participants—as

20   opposed to not requiring any participants to pay— they are lotteries, not sweepstakes.

21            74.    Unlike sweepstakes, where the sponsor bears the risk that the sales they generate

22   will not cover the costs of the prize they offer, Omaze runs no risk of losing the money it has

23   spent to advertise its lotteries; if its ticket sales do not cover the costs of the prize, it just extends

24   the campaign and postpones the drawing date until it has generated enough money to cover its

25   costs.

26            75.    Alternatively, if Omaze does not postpone drawings for campaigns where paid

27   entries did not exceed costs, there would be no net proceeds to pass on to charity for those

28   campaigns. Thus, if Omaze did not postpone its drawings for those campaigns, its representations

                                                        -16-
                                                Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 18 of 55



 1   that payments were supporting charity would be entirely false. Either way, Omaze is violating

 2   California law.

 3                     2.     Omaze Offers More Entries to People Who Pay More Money, and
 4                            Discriminates Between Paid and Free Entries

 5             76.     During most of its existence, Omaze made it substantially more difficult to enter
 6   its gambling contest without payment than with payment. At all times, Omaze has given paid and
 7   unpaid entrants different numbers of “entries.” Omaze has also given paid entrants different
 8   numbers of “entries,” with larger “donations” receiving a larger number of entries and a lower
 9   price per entry.
10             77.     For much of Omaze’s history, the only mention of free entry on any experience
11   page or any checkout page—if free entry was mentioned at all—was in fine print at the bottom of
12   the page, which required scrolling far down through multiple sections of the webpage. That link
13   did not always provide a convenient form of free entry. In contrast, each experience page
14   contained a large radio button encouraging visitors to “enter to win” with “entries starting at $10
15   a pop.” Clicking the radio button led to the shopping cart, where one could purchase entries
16   online.
17             78.     For much of Omaze’s history, likely into 2016 and perhaps later, consumers who
18   wished to participate without paying any money had to submit certain information or a form by
19   mail, with each mailing limited to a single entry.
20             79.     Somewhere between 2016-2018, Omaze introduced the ability to submit free
21   entries online. However, Omaze continued to obscure the ability to submit free entries and made
22   it difficult for consumers to find this option. According to statements in its own rules, Omaze
23   provided a link to this option, called “Alternative Method of Entry,” not adjacent to the donation
24   options but in fine print at the bottom of each experience page, where it was unlikely to be
25   viewed.
26
27
28

                                                       -17-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 19 of 55



 1          80.     From about 2019 to the present, each Omaze experience page contained a link,

 2   entitled “enter without contributing” that was listed in much smaller font beneath the large radio

 3   buttons inviting visitors to “donate.” The link to enter without contributing leads to a page for an

 4   “Alternative Form of Entry,” which requests contact information but which does not state how

 5   many entries will be assigned by this participation method.

 6          81.     At all times from 2009 to present, Omaze has offered different terms and

 7   conditions to participants based on entry amount. Omaze has always given better chances (more

 8   entries) to those who paid more money. Moreover, for at least the past few years, Omaze has

 9   given large donations extra entries, so that paying more to Omaze disproportionately increases the

10   purchaser’s likelihood of winning. Omaze has consistently and prominently marketed the

11   advantage of larger donations, to provide an incentive for consumers to pay more money. See,

12   e.g., Exhibit A.

13          82.     Looking at the payment options, with more chances assigned to larger amounts,

14   consumers reasonably believe that (a) paying for entries will yield better chances than entering

15   for free and (b) the more one pays, the better one’s chances. Reasonable consumers have no

16   reason to suspect that entering for free would result in better chances than some of the lower

17   payment options; such a result is counterintuitive.

18          83.     Omaze’s conduct violates California Business & Professions Code § 17539.15(c),

19   which states that “[s]weepstakes entries not accompanied by an order for products or services

20   shall not be subjected to any disability or disadvantage in the winner selection process to which

21   an entry accompanied by an order for products or services would not be subject.”

22   § 17539.15(l)(1) further states that a “sweepstakes sponsor may not charge a fee as a condition of

23   receiving a monetary distribution or obtaining information about a prize or sweepstakes.” Omaze

24   violates this provision by providing unpaid entries a lower chance of winning than certain paid

25   entries. Omaze obfuscates this fact by using the term “entry” to refer both to the request for entry

26   and the number of chances (i.e., selection entries) provided to the person who submitted the

27   entry-request. A single free entry-request receives fewer chances to win (selection entries) than

28   certain paid entry-requests.

                                                     -18-
                                             Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 20 of 55



 1          84.       Omaze’s conduct violates Cal. Bus. Prof. Code § 17539.15(d), which prohibits

 2   sweepstakes solicitation materials from representing that “an entry in the promotional

 3   sweepstakes accompanied by an order for products or services will . . . be more likely to win than

 4   an entry not accompanied by an order for products or services or that an entry not accompanied

 5   by an order for products or services will have a reduced chance of winning a prize in the

 6   promotional sweepstakes.” To the extent Omaze’s website discloses that increasing the donated

 7   amount will secure additional entries, it necessarily implies that people who donate will have a

 8   greater chance of winning than people who do not. It also necessarily implies that people who

 9   donate more will have a greater chance of winning than people who donate less. This encourages

10   people to donate more, which in turn increases Omaze’s profit.

11          85.       Omaze has changed how it has weighted free entries over time. For a substantial

12   period of time prior to July 2017, Omaze provided those who participate for free the number of

13   entries corresponding to the average “donation,” which would be determined after the fundraising

14   period closed. Starting around July 1, 2017, Omaze “automatically assigned 200 entries” to each

15   free entry, which was “equivalent to the donation entries you get when you donate $20.” In

16   January 2020, Omaze stated “Each free entry is automatically assigned 2,000 entries (equivalent

17   to the donation entries you get when you donate $100).” To date, free entrants continue to receive

18   2,000 entries.

19          86.       This discriminated against people who contributed a below-average amount, by

20   giving them fewer entries than they could have gotten for free. For example, free entrants

21   currently get 2,000 “entries” per entry form, whereas people donating $10 only get 100 “entries.”

22   Omaze also discriminated against small donors in favor of large donors, by giving large donors a

23   better price per “entry” than small donors. In effect, Omaze penalized people who gave donations

24   in below-average amounts.

25          87.       Omaze’s conduct also discriminated against free entrants for most of its history,

26   because it was difficult to enter for free and they were given fewer entries than people who made

27   large donations. Free entrants were also allowed fewer entries per “transaction” (i.e., only one per

28   mailing).

                                                      -19-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 21 of 55



 1          88.     At the same time, Omaze’s website contained statements that purchasing entries

 2   would not affect one’s chances of winning. These statements were false, since entrants who made

 3   large payments were actually given far more “entries” than people who made below average

 4   “donations,” and people who made below average “donations” were given fewer entries than

 5   unpaid entrants.

 6          89.     Because the chances of winning are contingent on whether the participant makes a

 7   small or large donation, or no donation at all, Omaze does not engage in a general and

 8   indiscriminate dissemination of tickets. Beyond that, Omaze solicited payments in exchange for

 9   increased chances to win both by (a) by actually offering more entries to those who paid more

10   money and (b) by misleading people to believe that paying money increased their chances relative

11   to participating without payment. Each of Omaze’s campaigns is therefore an illegal lottery, not a

12   sweepstakes.

13          90.     Accordingly, Omaze solicits and receives payments from consumers in exchange

14   for more chances to win.

15                  3.      Omaze Violates Disclosure Laws Regarding Sweepstakes.

16          91.     Omaze’s failure to publish accurate deadlines, rules, and odds of winning are

17   further evidence that it is conducting illegal lotteries, as such failures are part of Omaze’s efforts

18   to hide the fact that it receives and requires consideration in exchange for chances to win prizes.

19   But even if Omaze’s drawings were deemed not to be lotteries (i.e., even if one did not view them

20   as requiring consideration), Omaze’s failure to publish accurate deadlines, rules, and odds of

21   winning would still violate California law.

22          92.     Promotions that use the offer of incentive (i.e., a prize) to induce the recipient to

23   visit a location, attend a sales presentation, or contact a sales person are required to include a

24   statement of the odds of receiving each incentive (i.e., prize) or a calculated estimate of those

25   odds based on prior experience. Cal. Bus. Prof. Code § 17537.1(a)(1)(C). Omaze’s sweepstakes

26   scheme is subject to § 17537.1, as Omaze is using the possibility of winning a prize to induce

27   consumers to visit the location of Omaze’s web site, attend a virtual sales presentation (in the

28   form of web advertising), and/or contact a sales person (in the form of Omaze’s online ticket

                                                      -20-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 22 of 55



 1   seller).

 2              93.   Under California law, it is unlawful for any person making an offer subject to

 3   California Business & Professions Code § 17537.1(a), or any employee, agent, or independent

 4   contractor employed or authorized by that person, to offer any incentive “when the person knows

 5   or has reason to know that the offered item will not be available in a sufficient quantity based

 6   upon the reasonably anticipated response to the offer.” Id., § 17537.1(b). To the extent Omaze has

 7   reason to know that prizes may not be awarded as advertised if lottery sales are insufficient, it has

 8   violated this prohibition.

 9              94.   “It is unlawful for any person making an offer subject to [California Business &

10   Professions Code § 17537.1(a)], or any employee, agent, or independent contractor employed or

11   authorized by that person, to fail to provide any offered incentive which any recipient who has

12   responded to the offer in the manner specified therein, who has performed the requirements

13   disclosed therein, and who has met the qualifications described therein, is entitled to receive,

14   unless the offered incentive is not reasonably available and the offer discloses the reservation of a

15   right to provide a raincheck, or a like or substitute incentive, if the offered incentive is

16   unavailable.” Id., § 17537.1(c). To the extent Omaze fails to award prizes on the dates originally

17   advertised if lottery sales are insufficient, it has violated this prohibition.

18              95.   California Business & Professions Code § 17539 identifies “a compelling need for

19   more complete disclosure of rules and operation of contests in which money or other valuable

20   consideration may be solicited,” finds that prior methods of disclosure were inadequate, and

21   makes clear that §§ 17539.1 through 17539.3 “shall be interpreted so as to provide maximum

22   disclosure to and fair treatment of persons who may or do enter such contests.”

23              96.   Accordingly, it is illegal to misrepresent in any manner the odds of winning any

24   prize in a sweepstakes. Id., § 17539.1(a)(3). Further, “Solicitations made to persons in this state

25   offering the opportunity to participate in a sweepstakes shall, with respect to each prize offered,

26   set forth clearly, conspicuously, and in easily readable letters the odds of receiving that prize,

27   described in whole Arabic numerals in a format such as: ‘1 chance in 100,000’ or ‘1:100,000.’”

28   Id., § 17539.5(e). “If the odds depend upon the number of entries and the number of persons

                                                        -21-
                                                Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 23 of 55



 1   solicited is controlled by the sponsor of the promotion, the solicitation shall set forth the

 2   reasonable expectation of entries.” Id. Omaze must “disclose information about the date or dates

 3   the final winner or winners will be determined.” Id., § 17539.15(j). It is illegal for a person

 4   running a sweepstakes to “Fail[] to award and distribute all prizes of the value and type

 5   represented.” Id., § 17539.1(a)(7).

 6          97.     It is illegal under California law to conduct a sweepstakes without “clearly and

 7   conspicuously disclos[ing], at the time of the initial contest solicitation, at the time of each

 8   precontest promotional solicitation and each time the payment of money is required to become or

 9   to remain a contestant, the total number of contestants anticipated based on prior experience and

10   the percentages of contestants correctly solving each puzzle used in the three most recently

11   completed contests conducted by the person.” Cal. Bus. Prof. Code § 17539.1(a)(1). It is also

12   illegal to misrepresent in any manner, the rules, terms, or conditions of participation in a contest.

13   Id., § 17539.1(a)(4). Pursuant to California Business & Professions Code § 17539 and the

14   preamble of § 17539.1 (stating that “the following unfair acts or practices undertaken by, or

15   omissions of, any person in the operation of any contest or sweepstakes are prohibited”), these

16   prohibitions apply to both contests and sweepstakes.

17          98.     Because it controls the number of emails and ads for its lotteries, as well as access

18   to its website, Omaze controls the number of persons it solicits. Omaze has also conducted

19   enough sweepstakes to estimate the number of entries expected for each campaign. Omaze also

20   controls the minimum amount of money for which it will hold a drawing and the maximum

21   number of entries it will provide to any one person. Omaze was required to calculate and to

22   conspicuously disclose both the estimated number of entries expected and the estimated odds of

23   winning its sweepstakes. Id., § 17539.5(e).

24          99.     But Omaze does not publish the odds of winning its contests or a calculated

25   estimate of those odds. Instead, Omaze simply states that “Odds of winning depend on the

26   number of entries held.” This fails to satisfy the requirements of California Business &

27   Professions Code §§ 17539.1(a) and 17539.5(e).

28

                                                       -22-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 24 of 55



 1            100.   Omaze publishes a “deadline to enter” and “winner announced” date on each of its

 2   campaign experience pages, without publishing the need to obtain a certain amount of money or

 3   the possibility that the drawing will be delayed until that amount is reached. This violates

 4   multiple statutory requirements for sweepstakes, including California Business & Professions

 5   Code §§ 17539.1(a)(4) and 17539.15(j).

 6                   4.     Omaze Profits from the Amount Gambled.

 7            101.   In a promotional sweepstakes, free entries may be given to those who pay for

 8   separate products or services. If a consumer purchases more than one product or service, the

 9   company may provide an entry for each purchase, but the company also has to actually provide

10   additional products or services to the consumer for each purchase.

11            102.   Here, Omaze provides additional entries and collects additional profit for larger

12   amounts of money, without providing any additional product or service to the consumer (other

13   than the lottery entries themselves). Once the consumer reaches the experience page and is

14   willing to donate to the marketed charity, the only difference between donating $10 and $50 is the

15   amount of money being transferred and the number of entries Omaze provides; there is no other

16   good or service that Omaze provides at that point.

17            103.   Moreover, Omaze does not collect a small, fixed amount for its services and then

18   donate everything else (however much it may be) to the promoted charity. Rather, Omaze retains

19   the majority of every dollar collected for Omaze-owned campaigns and about 40% of each dollar

20   received in other campaigns. So the additional money solicited largely goes to Omaze for the cost

21   of running the lottery and for its own profit.

22            PLAINTIFFS’ EXPERIENCES

23            Andreas Knüttel

24            104.   Starting in approximately 2017, Plaintiff Andreas Knüttel has purchased multiple

25   Omaze sweepstakes entries. Mr. Knüttel entered Omaze contests involving prize items (e.g.,

26   cars).

27
28

                                                      -23-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 25 of 55



 1          105.    On at least one occasion, Mr. Knüttel paid Omaze money, in an amount of ap-

 2   proximately $50, for entries into a drawing for a Tesla 3 automobile, only to later be informed

 3   that the drawing would not occur on the published date.

 4          106.    Relying on Omaze’s experience pages for the above campaigns (as well as others),

 5   Knüttel visited the Omaze website, where Omaze solicited him for contributions, using a

 6   campaign experience page that stated money donated would go to various charities. Mr. Knüttel

 7   created an Omaze account, signed up for Omaze’s emails, and purchased numerous entries into

 8   multiple sweepstakes.

 9          107.    When Mr. Knüttel clicked on an email or ad to view a given Omaze campaign, he

10   was taken to that campaign’s experience page. These pages consistently characterized money paid

11   for sweepstakes entries as “donations.”

12          108.    Based on the “donate” verbiage of Omaze’s ads, emails, experience pages, and

13   payment page, Mr. Knüttel believed that most of the money he paid went to charity.

14          109.    Mr. Knüttel believed that paying to participate in the sweepstakes drawing

15   awarded more entries than “free” entry.

16          110.    All told, Mr. Knüttel paid hundreds of dollars to Omaze during the period from

17   roughly 2017 until October 2020.

18          111.    Several of Mr. Knüttel’s “donations” were in the amount of $50.

19          112.    Mr. Knüttel was not aware that people who entered for free received more entries

20   than people such as him who donated money up to a certain amount. If Mr. Knüttel had been

21   aware that he was not competing on the same terms as people who entered for free, and that he

22   was at a disadvantage relative to those who entered for free, Mr. Knüttel would not have

23   purchased the sweepstakes entries, or would have purchased fewer of them.

24          113.    Mr. Knüttel was interested in participating in Omaze’s sweepstakes for free, but

25   was unable to do so easily, and believed that free entries had a lower chance of winning than paid

26   entries. Combined with the belief that money he paid would go to charity, this led him to

27   purchase sweepstakes entries he would not have purchased if he could have submitted multiple

28   free entries at one time.

                                                       -24-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 26 of 55



 1           114.    Omaze’s sweepstakes solicitations to Mr. Knüttel all violated California law by

 2   failing to properly disclose the odds of winning or a calculated estimate of the odds of winning

 3   each contest. They also violated California law by failing to disseminating tickets in a manner

 4   that discriminated against free entrants and people who purchased less than the average amount of

 5   paid entries. They further violated California law by failing to donate the majority of their gross

 6   revenues to the listed charities.

 7           Matthew Juranek
 8           115.    Starting in 2015, Plaintiff Matthew Juranek has purchased multiple Omaze sweep-
 9   stakes entries. Mr. Juranek entered Omaze Contests involving consumer experiences (e.g., attend-
10   ing the Star Wars movie premiere) and prize items (e.g., cars).
11           116.    On at least one occasion, Mr. Juranek paid Omaze money, in an amount of ap-
12   proximately $25, for entries into a drawing for a Tesla 3 automobile, only to later be informed
13   that the drawing would not occur on the published date.
14           117.    In other instances, particularly prior to 2019, Mr. Juranek wished to participate in
15   the contests without paying, but either (1) was unable to do so because information on how to do
16   so was not easily accessible or (2) paid to enter because “free” entry was more onerous than pay-
17   ing.
18           118.    Relying on Omaze’s experience pages for the above campaigns (as well as others),
19   Juranek visited the Omaze website, where Omaze solicited him for contributions, using a
20   campaign experience page that stated money donated would go to various charities. Mr. Juranek
21   created an Omaze account, signed up for Omaze’s emails, and purchased numerous entries into
22   multiple sweepstakes.
23           119.    When Mr. Juranek clicked on an email or ad to view a given Omaze campaign, he
24   was taken to that campaign’s experience page. These pages consistently characterized money paid
25   for sweepstakes entries as “donations.”
26           120.    Mr. Juranek liked the fact that the money he was paying would go to charity, and
27   purchased the donations due, at least in part, to the representation that the money would go to
28

                                                       -25-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 27 of 55



 1   charity. Based on the “donate” verbiage of Omaze’s ads, emails, experience pages, and payment

 2   page, Mr. Juranek believed that most of the money he paid went to charity.

 3           121.    Mr. Juranek believed that paying to participate in the sweepstakes drawing

 4   awarded more entries than “free” entry.

 5           122.    All told, Mr. Juranek paid hundreds of dollars to Omaze during the period from

 6   2015 until October 2020. Plaintiff Juranek would not have purchased the Omaze sweepstakes

 7   entries, or would have purchased fewer of them, had Defendant not misrepresented the purchase

 8   as donations to the charities identified by Omaze.

 9           123.    Many of Mr. Juranek’s “donations” were in the $25-$50 range.

10           124.    Mr. Juranek was not aware that people who entered for free received more entries

11   than people such as him who donated money up to a certain amount. If Mr. Juranek had been

12   aware that he was not competing on the same terms as people who entered for free, and that he

13   was at a disadvantage relative to those who entered for free, Mr. Juranek would not have

14   purchased the sweepstakes entries, or would have purchased fewer of them.

15           125.    Mr. Juranek was interested in participating in Omaze’s sweepstakes for free, but

16   was unable to do so easily. The ability to enter for free was not disclosed on the campaign page.

17   When he was able to find information on entering for free, he initially found it impossible to enter

18   for free online, because only paid entries were allowed to enter online. This led him to purchase

19   sweepstakes entries that he would not have paid for if he could have entered for free online.

20   Combined with the belief that money he paid would go to charity, this led him to purchase

21   sweepstakes entries he would not have purchased if he could have submitted multiple free entries

22   at one time.

23           126.    Omaze’s sweepstakes solicitations to Mr. Juranek all violated California law by

24   failing to properly disclose the odds of winning or a calculated estimate of the odds of winning

25   each contest. They also violated California law by failing to disseminating tickets in a manner

26   that discriminated against free entrants and people who purchased less than the average amount of

27   paid entries. They further violated California law by failing to donate the majority of their gross

28   revenues to the listed charities.

                                                       -26-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 28 of 55



 1            Adriana Carlin

 2            127.   In or around March 2016, Plaintiff Angela Carlin learned of an Omaze sweep-

 3   stakes for a chance to “Sit Front Row At Kobe’s Last Game Ever.” Omaze’s sweepstakes in-

 4   cluded the chance to high-five Kobe and his teammates on the court before the game, with airfare

 5   and four-star hotel accommodations included.

 6            128.   Ms. Carlin visited the Omaze website, where Omaze solicited her for

 7   contributions, using a campaign experience page that stated money donated would go to three

 8   charities: the Kobe & Vanessa Bryant Family Foundation, dedicated to improving the lives of

 9   youth and families in need; the Positive Coaching Alliance LA, a nonprofit working with youth

10   and high-school athletes to develop "better athletes, better people"; and After-School All-Stars,

11   Los Angeles, which provides underserved youth with exciting and enriching after-school

12   programs. Ms. Carlin created an Omaze account, signed up for Omaze’s emails, and purchased

13   $100 worth of entries into the “Kobe’s Last Game” sweepstakes.

14            129.   Ms. Carlin was excited by the opportunity to see Kobe’s last game, and was also

15   happy that the money paid would go to charity. At no time did Plaintiff Carlin realize that only

16   15% of their donation would actually go to the charity beneficiary identified in the Omaze cam-

17   paign.

18            130.   In just three-and-a-half weeks, the Kobe Bryant campaign raised a “gross” total of

19   over $680,000. Omaze publicized the “gross” total, but did not publicize the net total that was ac-

20   tually delivered to the charities.

21            131.   After the Kobe Bryant sweepstakes ended, Ms. Carlin continued to receive Omaze

22   solicitations via email and Facebook.

23            132.   When Ms. Carlin clicked on an email or ad to view a given Omaze campaign, she

24   was taken to that campaign’s experience page. These pages consistently characterized money paid

25   for sweepstakes entries as “donations.”

26            133.   Ms. Carlin liked the fact that the money she was paying would go to charity, and

27   purchased the donations due, at least in part, to the representation that the money would go to

28

                                                       -27-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 29 of 55



 1   charity. Based on the “donate” verbiage of Omaze’s ads, emails, experience pages, and payment

 2   page, Ms. Carlin believed that 80-90% of the money she paid went to charity.

 3           134.    All told, Ms. Carlin paid approximately $650 to Omaze during the period from

 4   March 2016 until October 2020. Plaintiff Carlin would not have purchased the Omaze

 5   sweepstakes entries, or would have purchased fewer of them, had Defendant not misrepresented

 6   the purchase as donations to the charities identified by Omaze.

 7           135.    Many of Ms. Carlin’s “donations” were in the $10-$25 range.

 8           136.    Ms. Carlin was not aware that people who entered for free received more entries

 9   than people such as her who donated money up to a certain amount. If Ms. Carlin had been aware

10   that she was not competing on the same terms as people who entered for free, and that she was at

11   a disadvantage relative to those who entered for free, Ms. Carlin would not have purchased the

12   sweepstakes entries, or would have purchased fewer of them.

13           137.    Ms. Carlin was interested in participating in Omaze’s sweepstakes for free, but

14   was unable to do so easily. The ability to enter for free was not disclosed on the campaign page.

15   When she was able to find information on entering for free, she initially found it impossible to

16   enter for free online, because only paid entries were allowed to enter online. This led her to

17   purchase sweepstakes entries that she would not have paid for if she could have entered for free

18   online. After Omaze provided an online form for free entry, she discovered that she could do only

19   a single submission, with a cooldown required before doing additional entries, even though no

20   such limitation was disclosed on the campaign page. Combined with the belief that money she

21   paid would go to charity, this led her to purchase sweepstakes entries she would not have

22   purchased if she could have submitted multiple free entries at one time.

23           138.    Omaze’s sweepstakes solicitations to Ms. Carlin all violated California law by

24   failing to properly disclose the odds of winning or a calculated estimate of the odds of winning

25   each contest. They also violated California law by failing to disseminating tickets in a manner

26   that discriminated against free entrants and people who purchased less than the average amount of

27   paid entries. They further violated California law by failing to donate the majority of their gross

28   revenues to the listed charities.

                                                     -28-
                                             Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 30 of 55



 1                                          CLASS ALLEGATIONS

 2          139.       Plaintiffs bring this class action lawsuit on behalf of the following proposed class

 3   and subclass of similarly situated persons, pursuant to Rule 23(b)(1), (b)(2) and (b)(3) of the

 4   Federal Rules of Civil Procedure, defined as follows:

 5          The Class: All natural persons within the United States who between April 13, 2017, or
            earlier date within the applicable statute of limitations, and the date of preliminary
 6          approval donated money to charity via Omaze.

 7          The Omaze-Owned Campaign Subclass: All Class Members who donated money to
            charity through an Omaze-owned campaign on the Omaze platform.
 8          The California Subclass: All Class Members who reside in the State of California.
 9          The California Omaze-Owned Campaign Subclass: All California Subclass Members who
            donated money to charity through an Omaze-owned campaign on the Omaze platform.
10
            140.       This action has been brought and may properly be maintained as a class action
11
     against Defendant because there is a well-defined community of interest in the litigation and the
12
     proposed class is easily ascertainable.
13
            141.       Numerosity: Plaintiffs do not know the exact size of the Class, but they estimate it
14
     is composed of tens of thousands, and potentially hundreds of thousands, of Class Members. The
15
     persons in the Class are so numerous that the joinder of all such persons is impracticable and the
16
     disposition of their claims in a class action rather than in individual actions will benefit the parties
17
     and the courts.
18
            142.       Common Questions Predominate: This action involves questions of law and fact
19
     common to the potential class members because each class member’s claim derives from the
20
     same deceptive, unlawful and/or unfair statements and omissions. The common questions of law
21
     and fact predominate over individual questions, as proof of a common or single set of facts will
22
     establish the right of each member of the Class to recover. The questions of law and fact
23
     common to the Class include, but are not limited to, the following:
24
                a. Whether Defendant’s conduct violates the CLRA;
25
                b. Whether Defendant deceptively misrepresented or misled consumers to believe
26
                       that consumers’ payments were “donations” to charities;
27
                c. Whether Defendant operated illegal lotteries;
28

                                                        -29-
                                                Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 31 of 55



 1              d. Whether Defendant violated laws governing raffles and/or sweepstakes;

 2              e. Whether Defendant’s conduct is unlawful or unfair in violation of the Unfair

 3                  Competition Law, California Business and Professions Code §17200, et seq.;

 4              f. The amount of profits and revenues earned by Defendant as a result of the

 5                  misconduct;

 6              g. Whether class members and/or the general public are entitled to restitution,

 7                  injunctive and other equitable relief and, if so, what is the nature (and amount) of

 8                  such relief; and

 9              h. Whether class members are entitled to payment of actual, incidental,

10                  consequential, exemplary and/or statutory damages plus interest thereon, and if so,

11                  what is the nature of such relief.

12          143.    Typicality: Plaintiffs’ claims are typical of the claims of other members of the

13   Class because, among other things, all such claims arise out of the same wrongful course of

14   conduct by Defendant, as described herein. Further, Defendant’s wrongful conduct caused the

15   damages of each member of the Class. Plaintiffs and the Classes have suffered injury in fact as a

16   result of Defendant’s false representations. Plaintiffs and the Classes each gave money to Omaze

17   under the false impression that they were donating all proceeds to charity, as part of an illegal

18   lottery run by Defendant in violation of the law.

19          144.    Adequacy of Representation: Plaintiffs will fairly and adequately protect the

20   interests of all class members because it is in their best interests to prosecute the claims alleged

21   herein to obtain full compensation due to them for the unfair and illegal conduct of which they

22   complain. Plaintiffs also have no interests that are in conflict with, or antagonistic to, the interests

23   of class members. Plaintiffs have retained highly competent and experienced class action

24   attorneys to represent their interests and that of the classes. By prevailing on their own claims,

25   Plaintiffs will establish Defendant’s liability to all class members. Plaintiffs and their counsel

26   have the necessary financial resources to adequately and vigorously litigate this class action, and

27   Plaintiffs and counsel are aware of their fiduciary responsibilities to the class members and are

28

                                                       -30-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 32 of 55



 1   determined to diligently discharge those duties by vigorously seeking the maximum possible

 2   recovery for class members.

 3           145.    Superiority: There is no plain, speedy, or adequate remedy other than by

 4   maintenance of this class action. The prosecution of individual remedies by members of the

 5   classes will tend to establish inconsistent standards of conduct for Defendant and result in the

 6   impairment of class members’ rights and the disposition of their interests through actions to

 7   which they were not parties. Class action treatment will permit a large number of similarly

 8   situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

 9   and without the unnecessary duplication of effort and expense that numerous individual actions

10   would engender. Furthermore, as the damages suffered by each individual member of the class

11   may be relatively small, the expenses and burden of individual litigation would make it difficult

12   or impossible for individual members of the class to redress the wrongs done to them, while an

13   important public interest will be served by addressing the matter as a class action.

14           146.    Plaintiffs are unaware of any difficulties that are likely to be encountered in the

15   management of this action that would preclude its maintenance as a class action.

16                                         CAUSES OF ACTION

17                           PLAINTIFFS’ FIRST CAUSE OF ACTION
        (Violation of the Consumers Legal Remedies Act (the “CLRA”), California Civil Code
18                                          § 1750, et seq.)
                          On Behalf of Plaintiffs, the Class and the Subclasses
19
             147.    Plaintiffs reallege and incorporate the paragraphs of this Class Action Complaint
20
     as if set forth herein.
21
             148.    Defendant’s actions, representations and conduct have violated, and continue to
22
     violate the CLRA, because they extend to transactions that are intended to result, or which have
23
     resulted, in the sale of services to consumers.
24
             149.    Plaintiffs and other class members are “consumers” as that term is defined by the
25
     CLRA in California Civil Code § 1761(d).
26
             150.    The operation of the Omaze Platform to solicit, facilitate, and/or effectuate
27
     donations to the promoted charities (or “Designated Grantees”), the operation of the Omaze
28

                                                       -31-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 33 of 55



 1   Platform to market and sell lottery entries, and the lottery entries purchased through the Omaze

 2   Platform are “goods” and/or “services” within the meaning of Cal. Civ. Code § 1761(a), (b).

 3             151.   Omaze’s acts and practices described herein have violated, and continue to violate,

 4   § 1770(a)(1), -(2), -(5), -(9), -(13), -(14), and –(a)(26) of the CLRA. Among other things, Omaze

 5   used the misleading word “donate” in conjunction with a description of specific charities who

 6   consumers would “support” and “help” to mislead Plaintiffs and similarly situated reasonable

 7   consumers to believe that all, or the overwhelming majority, of their payments would go to the

 8   marketed charities and that Omaze was obligated to direct all, or the overwhelming majority, of

 9   their payments to the marketed charities. Omaze also prominently informed Plaintiffs and

10   similarly situated consumers that higher payments corresponded to more entries and better

11   chances to win the drawings; at the same time, Omaze did not provide effective notice around the

12   “donate” buttons either that participants could easily enter for free or of the number of entries

13   provided to those who entered without paying. As a result, Plaintiffs and similarly situated

14   consumers reasonably believed that (a) entering for free was more difficult than paying, would

15   result in fewer entries or less chances to win, and/or was otherwise disadvantageous relative to

16   paying to enter; and (b) paying or “donating” certain amounts would lead to better chances to win

17   drawings, or at least not put them at a disadvantage relative to participants who entered for free.

18   Omaze also advertised an illegal financial product, for reasons set forth herein, in violation of

19   § 1770(a)(26).

20             152.   These violations were intended to and did result in Plaintiffs and similarly situated

21   consumers paying more money to Omaze than they would have if Omaze had not engaged in

22   such violations and/or if Plaintiffs and consumers had known the truth about the matters alleged

23   herein.

24             153.   Plaintiffs seek, on behalf of themselves, the Class and Subclass Members, and the

25   general public, an injunction to (i) enjoin Defendant from continuing to employ the unlawful

26   methods, acts and practices alleged herein pursuant to California Civil Code § 1780(a)(2) and (ii)

27   mandate that Defendant, without limitation, stop misrepresenting that payments are donations to

28   certain charities, conspicuously and adequately inform consumers how much of each payment

                                                       -32-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 34 of 55



 1   goes to Omaze and how much goes to each identified charity, conspicuously and adequately

 2   inform consumers of the entries assigned when entering for free, and conspicuously and

 3   adequately inform consumers of their estimated odds of winning each Omaze drawing.

 4   Defendant’s conduct is an ongoing violation of law, and creates the potential to mislead both

 5   Plaintiffs and other members of the public. Plaintiffs’ remedies at law are inadequate to remedy

 6   the effects of Defendant’s conduct on Plaintiffs and the public at large. If the injunction is not

 7   entered and Defendant is not restrained from engaging in these types of practices in the future,

 8   Plaintiffs, the Subclass Members, and the general public will continue to suffer harm. This

 9   expectation of future violations will require current and future consumers to repeatedly and

10   continuously seek legal redress in order to recover monies paid to Defendant to which it was not

11   entitled. Plaintiffs, those similarly situated, and the general public, have no other adequate

12   remedy at law to ensure future compliance with the California Business and Professions Code

13   alleged to have been violated herein. Further, in the event legal remedies are not available to

14   Plaintiffs, equitable remedies such as restitution may be necessary and appropriate.

15          154.    On or around December 3, 2020, Plaintiffs provided Defendant with notice and

16   demand that, within 30-days, it correct, repair, replace or otherwise rectify the unlawful, unfair,

17   false and/or deceptive practices complained of herein. Despite receiving the aforementioned

18   notice and demand, Defendant failed to do so in that, among other things, it failed to identify

19   similarly situated customers, notify them of their right to correction, repair, replacement or other

20   remedy, and/or to provide that remedy. Accordingly, Plaintiffs seek, pursuant to California Civil

21   Code § 1780(a)(3), on behalf of themselves and those similarly situated class members,

22   compensatory damages, statutory damages, punitive damages and restitution of any ill-gotten

23   gains due to Defendant’s acts and practices.

24          155.    Plaintiffs also request that this Court award their costs and reasonable attorneys’

25   fees pursuant to California Civil Code § 1780(d).

26
27
28

                                                      -33-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 35 of 55



 1                          PLAINTIFFS’ SECOND CAUSE OF ACTION
        (Unlawful, unfair, and fraudulent trade practices violation of Business and Professions
 2
                                   Code § 17200, et seq. (“UCL”))
 3                       On Behalf of Plaintiffs, the Class, and the Subclasses

 4          156.    Plaintiffs reallege and incorporate by reference the paragraphs of this Class Action

 5   Complaint as if set forth herein.

 6          157.    Within four (4) years preceding the filing of this lawsuit, and at all times

 7   mentioned herein, Defendant has engaged, and continues to engage, in unlawful, unfair, and

 8   fraudulent trade practices in California by engaging in the unlawful, unfair, and fraudulent

 9   business practices outlined in this complaint.

10          158.    Defendant has engaged, and continues to engage, in unlawful and unfair practices

11   by, without limitation (i) violating the CLRA as described herein; (ii) violating California Penal

12   Code §§ 319, 320, 321, and 322, which prohibit operating or participating in illegal lotteries; (iii)

13   violating Cal. Penal Code § 320.5, which requires 90% of gross receipts for raffles to go to

14   charity and prohibits online raffles; and (iv) violating Cal. Bus. & Prof. Code §§ 17537.1,

15   17539.1, 17539.15, and 17539.5, which regulate sweepstakes.

16          159.    Plaintiffs and those similarly situated were harmed by Omaze’s unlawful and

17   unfair business practices. But for Omaze’s violations of law and public policy regarding lotteries,

18   sweepstakes, and raffles, Plaintiffs Knüttel and Juranek and those similarly situated would not

19   have paid any money at all to enter into Omaze’s drawings or would have paid less.

20          160.    Defendant has also engaged, and continues to engage, in unfair and fraudulent

21   practices by, without limitation, the following: (i) falsely representing that Plaintiffs’ and

22   consumers’ payments were “donations” to certain charities; and (ii) misleading Plaintiffs and

23   similarly situated consumers into believing that paying or “donating” certain amounts would lead

24   to better chances to win drawings, or at least not put them at a disadvantage relative to

25   participants who entered for free.

26          161.    Plaintiffs and those similarly situated relied to their detriment on Omaze’s

27   unlawful, unfair, and fraudulent business practices. Had Plaintiffs and those similarly situated

28

                                                      -34-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 36 of 55



 1   been adequately informed and not deceived by Omaze, they would not have paid any money at all

 2   to enter into Omaze’s drawings or would have paid less.

 3          162.    Defendant’s acts and omissions are likely to deceive the general public.

 4          163.    Defendant engaged in these deceptive and unlawful practices to increase its

 5   profits. Accordingly, Defendant has engaged in unlawful trade practices, as defined and

 6   prohibited by section 17200, et seq. of the California Business and Professions Code.

 7          164.    As a direct and proximate result of such actions, Plaintiff and the other class

 8   members, have suffered and continue to suffer injury in fact and have lost money and/or property

 9   as a result of such deceptive and/or unlawful trade practices and unfair competition in an amount

10   which will be proven at trial, but which is in excess of the jurisdictional minimum of this Court.

11   Among other things, Plaintiff and the class members lost the amount they “donated” through

12   Omaze.

13          165.    As a direct and proximate result of such actions, Defendant has enjoyed, and

14   continues to enjoy, significant financial gain in an amount which will be proven at trial, but which

15   is in excess of the jurisdictional minimum of this Court.

16          166.    Plaintiff seeks, on behalf of themselves and those similarly situated, full restitution

17   of monies, as necessary and according to proof, to restore any and all monies acquired by

18   Defendant from Plaintiff, the general public, or those similarly situated by means of the deceptive

19   and/or unlawful trade practices complained of herein, plus interest thereon.

20          167.    Plaintiff seeks, on behalf of those similarly situated, and the general public, a

21   declaration that the above-described trade practices are fraudulent, unfair, and/or unlawful.

22          168.    Plaintiff seeks, on behalf of themselves, those similarly situated, and the general

23   public, an injunction to (i) prohibit Defendant from continuing to engage in the deceptive and/or

24   unlawful trade practices complained of herein and (ii) mandate that Defendant, without limitation,

25   stop misrepresenting that payments are donations to certain charities, conspicuously and

26   adequately inform consumers how much of each payment goes to Omaze and how much goes to

27   each identified charity, stop conducting illegal lotteries, assign equal weight to all methods of

28   entry, conspicuously and adequately inform consumers of the entries assigned when entering for

                                                      -35-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 37 of 55



 1   free, and conspicuously and adequately inform consumers of their true odds of winning each

 2   Omaze drawing or Omaze’s best estimate of the odds of winning. Such misconduct by

 3   Defendant’s conduct is an ongoing violation of law, and creates the potential to mislead both

 4   Plaintiffs and other members of the public. Plaintiffs’ remedies at law are inadequate to remedy

 5   the effects of Defendant’s ongoing and future conduct on Plaintiffs and the public at large.

 6   Defendant, unless and until enjoined and restrained by order of this Court, will continue to cause

 7   injury in fact to the general public and the loss of money and property in that Defendant will

 8   continue to violate the laws of California, unless specifically ordered to comply with the

 9   same. This expectation of future violations will require current and future consumers to

10   repeatedly and continuously seek legal redress in order to recover monies paid to Defendant to

11   which they were not entitled. Plaintiffs, those similarly situated, and the general public, have no

12   other adequate remedy at law to ensure future compliance with the California Business and

13   Professions Code alleged to have been violated herein. Further, in the event legal remedies are not

14   available to Plaintiffs, equitable remedies such as restitution may be necessary and appropriate.

15          169.    Plaintiffs also request that this Court award their costs and reasonable attorneys’

16   fees pursuant to California Code Civ. P. § 1021.5.

17                          PLAINTIFFS’ THIRD CAUSE OF ACTION
                        (Common Law Fraud, Deceit and/or Misrepresentation)
18                      On Behalf of All Plaintiffs, the Class and the Subclasses
19          170.    Plaintiffs reallege and incorporate by reference the above paragraphs of this Class
20   Action Complaint as if set forth herein.
21          171.    Defendant has fraudulently and deceptively informed Plaintiffs and the Class
22   Members that led reasonable consumers to believe that they were donating to charity when, in
23   fact, the bulk of revenues went to Omaze. Among other things, Omaze used the misleading word
24   “donate” in conjunction with a description of specific charities who consumers would “support”
25   and “help” to mislead Plaintiffs and similarly situated reasonable consumers to believe that all, or
26   the overwhelming majority, of their payments would go to the marketed charities and that Omaze
27   was obligated to direct all, or the overwhelming majority, of their payments to the marketed
28   charities. Omaze also prominently informed Plaintiffs and similarly situated consumers that

                                                        -36-
                                                Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 38 of 55



 1   higher payments corresponded to more entries and better chances to win the drawings; at the

 2   same time, Omaze did not provide effective notice around the “donate” buttons either that

 3   participants could easily enter for free or of the number of entries provided to those who entered

 4   without paying. As a result, Plaintiffs and similarly situated consumers reasonably believed that

 5   (a) entering for free was more difficult than paying, would result in fewer entries or less chances

 6   to win, and/or was otherwise disadvantageous relative to paying to enter; and (b) paying or

 7   “donating” certain amounts would lead to better chances to win drawings, or at least not put them

 8   at a disadvantage relative to participants who entered for free. Defendant also omitted the fact

 9   that it was operating an illegal lottery as a for-profit enterprise.

10           172.    These misrepresentations and omissions were known exclusively to, and actively

11   concealed by, Defendant, not reasonably known to Plaintiffs, and material at the time they were

12   made. Defendant’s misrepresentations and omissions concerned material facts that were essential

13   to the analysis undertaken by Plaintiffs as to whether to purchase entries into Omaze’s lotteries.

14   In misleading Plaintiffs and not so informing Plaintiffs, Defendant breached its duty to them.

15   Defendant also gained financially from, and as a result of, its breach.

16           173.    Plaintiffs and the Class Members relied to their detriment on Defendant’s

17   misrepresentations and fraudulent omissions. Had Plaintiffs and those similarly situated been

18   adequately informed and not intentionally deceived by Defendant, they would have acted

19   differently by, without limitation, not paying any money at all to enter into Omaze’s drawings or

20   paying less.

21           174.    By and through such fraud, deceit, misrepresentations and/or omissions, Defendant

22   intended to induce Plaintiffs and those similarly situated to alter their position to their detriment.

23   Specifically, Defendant fraudulently and deceptively induced Plaintiffs and those similarly

24   situated to, without limitation, (a) purchase entry into Defendant’s lotteries under the belief that

25   they were donating to charity; (b) purchase lottery entries on terms that disadvantaged Plaintiffs;

26   (c) pay a price premium for lottery entries based on Defendant’s fraud, deceit, misrepresentations

27   and/or omissions.

28           175.    Plaintiffs and those similarly situated justifiably and reasonably relied on

                                                       -37-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 39 of 55



 1   Defendant’s fraud, deceit, misrepresentations and/or omissions, and, accordingly, were damaged

 2   by Defendant.

 3           176.    As a direct and proximate result of Defendant’s’ fraud, deceit, misrepresentations

 4   and/or omissions, Plaintiffs and those similarly situated have suffered damages, including,

 5   without limitation, the amount they paid to Omaze.

 6           177.    Defendant’s conduct as described herein was willful and malicious and was

 7   designed to maximize Defendant’s profits even though Defendant knew that it would cause loss

 8   and harm to Plaintiffs and those similarly situated.

 9                         PLAINTIFFS’ FOURTH CAUSE OF ACTION
              (False Advertising, Business and Professions Code § 17500, et seq. (“FAL”))
10                       On Behalf of Plaintiffs, the Class and the Subclasses
11           178.    Plaintiffs reallege and incorporate by reference the above paragraphs of this Class
12   Action Complaint as if set forth herein.
13           179.    Within three (3) years preceding the filing of the Class Action Complaint,
14   Defendant made untrue, false, deceptive and/or misleading statements in connection with the
15   advertising, marketing, and sale of entries into it illegal lotteries.
16           180.    Defendant made representations and statements (by omission and commission)
17   that led reasonable consumers to believe that they were donating to charity when, in fact, the bulk
18   of revenues went to Omaze. Among other things, Omaze used the misleading word “donate” in
19   conjunction with a description of specific charities who consumers would “support” and “help” to
20   mislead Plaintiffs and similarly situated reasonable consumers to believe that all, or the
21   overwhelming majority, of their payments would go to the marketed charities and that Omaze
22   was obligated to direct all, or the overwhelming majority, of their payments to the marketed
23   charities. Omaze also prominently informed Plaintiffs and similarly situated consumers that
24   higher payments corresponded to more entries and better chances to win the drawings; at the
25   same time, Omaze did not provide effective notice around the “donate” buttons either that
26   participants could easily enter for free or of the number of entries provided to those who entered
27   without paying. As a result, Plaintiffs and similarly situated consumers reasonably believed that
28   (a) entering for free was more difficult than paying, would result in fewer entries or less chances

                                                        -38-
                                                Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 40 of 55



 1   to win, and/or was otherwise disadvantageous relative to paying to enter; and (b) paying or

 2   “donating” certain amounts would lead to better chances to win drawings, or at least not put them

 3   at a disadvantage relative to participants who entered for free. Defendant also omitted the fact

 4   that it was operating an illegal lottery as a for-profit enterprise.

 5           181.    Plaintiffs and the Class Members relied to their detriment on Defendant’s false,

 6   misleading and deceptive advertising and marketing practices, including each of the

 7   misrepresentations and omissions set forth above. Had Plaintiffs and those similarly situated been

 8   adequately informed and not intentionally deceived by Defendant, they would have acted

 9   differently by, without limitation, not paying any money at all to enter into Omaze’s drawings or

10   paying less.

11           182.    Defendant’s acts and omissions are likely to deceive the general public.

12           183.    Defendant engaged in these false, misleading and deceptive advertising and

13   marketing practices to increase their profits. Accordingly, Defendant has engaged in false

14   advertising, as defined and prohibited by section 17500, et seq. of the California Business and

15   Professions Code.

16           184.    The aforementioned practices, which Defendant used, and continues to use, to its

17   significant financial gain, also constitutes unlawful competition and provides an unlawful

18   advantage over Defendant’s competitors as well as injury to the general public.

19           185.    As a direct and proximate result of such actions, Plaintiffs and the Class Members

20   have suffered, and continue to suffer, injury in fact and have lost money and/or property as a

21   result of such false, deceptive and misleading advertising in an amount which will be proven at

22   trial, but which is in excess of the jurisdictional minimum of this Court. In particular, Plaintiffs

23   and Class Members lost money or property as a result of Defendant’s FAL violations because: (a)

24   they would not have purchased or paid for entry into Defendant’s lotteries but for representations

25   and omissions that they were donating to charity; (b) they would not have purchased lottery

26   entries on the same terms absent Defendants’ representations and omissions; (c) they paid a price

27   premium for lottery entries based on Defendants’ misrepresentations and omissions; and/or

28   (d) Defendant’s lotteries did not have the characteristics, benefits, or quantities promised.

                                                       -39-
                                               Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 41 of 55



 1          186.    In the event that Plaintiffs are unable to establish a legal claim for damages, they

 2   will have no adequate remedy at law. Plaintiffs seek, in the alternative, on behalf of themselves

 3   and the Class Members, full restitution of monies, as necessary and according to proof, to restore

 4   any and all monies acquired by Defendant from Plaintiffs, the general public, or those similarly

 5   situated by means of the false, misleading and deceptive advertising and marketing practices

 6   complained of herein, plus interest thereon.

 7          187.    Plaintiffs seek, on behalf of themselves, the Class Members, and the general

 8   public, a declaration that the above-described practices constitute false, misleading and deceptive

 9   advertising.

10          188.    Plaintiff seeks, on behalf of themselves, those similarly situated, and the general

11   public, an injunction to (i) prohibit Defendant from continuing to engage in the deceptive and/or

12   unlawful trade practices complained of herein and (ii) mandate that Defendant, without limitation,

13   stop misrepresenting that payments are donations to certain charities, conspicuously and

14   adequately inform consumers how much of each payment goes to Omaze and how much goes to

15   each identified charity, stop conducting illegal lotteries, assign equal weight to all methods of

16   entry, conspicuously and adequately inform consumers of the entries assigned when entering for

17   free, and conspicuously and adequately inform consumers of their true odds of winning each

18   Omaze drawing or Omaze’s best estimate of the odds of winning. Such misconduct by

19   Defendant’s conduct is an ongoing violation of law, and creates the potential to mislead both

20   Plaintiffs and other members of the public. Plaintiffs’ remedies at law are inadequate to remedy

21   the effects of Defendant’s ongoing and future conduct on Plaintiffs and the public at large.

22   Defendant, unless and until enjoined and restrained by order of this Court, will continue to cause

23   injury in fact to the general public and the loss of money and property in that Defendant will

24   continue to violate the laws of California, unless specifically ordered to comply with the same.

25   This expectation of future violations will require current and future consumers to repeatedly and

26   continuously seek legal redress in order to recover monies paid to Defendant to which they were

27   not entitled. Plaintiffs, those similarly situated, and the general public, have no other adequate

28   remedy at law to ensure future compliance with the California Business and Professions Code

                                                      -40-
                                              Class Action Complaint
       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 42 of 55



 1   alleged to have been violated herein. Further, in the event legal remedies are not available to

 2   Plaintiffs, equitable remedies such as restitution may be necessary and appropriate.

 3
                              PLAINTIFFS’ FIFTH CAUSE OF ACTION
 4                                        (Unjust Enrichment)
                            On Behalf of Plaintiff Ross, the Class, and the Subclasses
 5
            189.    Plaintiffs reallege and incorporate the above paragraphs of this Class Action
 6
     Complaint as if set forth herein.
 7
            190.    Plaintiffs and members of the Class conferred benefits on Defendants by paying to
 8
     participate in Omaze drawings for prizes.
 9
            191.    Defendants have knowledge of such benefits. Defendants have been unjustly
10
     enriched in retaining the financial profits derived from Plaintiff and Class members’ purchases of
11
     Omaze lottery entries. Retention of those moneys under these circumstances is unjust and
12
     inequitable because Defendant operated an illegal lottery and misrepresented the lottery purchases
13
     as donations to charity. These misrepresentations and charges caused injuries to Plaintiff and
14
     members of the Class because they would not have paid Defendants’ lottery fees had the true
15
     facts been known.
16
            192.    In the event that Plaintiffs have no adequate remedy at law, because Defendant’s
17
     retention of the non-gratuitous benefits conferred on them by Plaintiffs and members of the Class
18
     is unjust and inequitable, Defendant must provide non-restitutionary disgorgement of the
19
     financial profits that it obtained as a result of their unjust conduct to Plaintiffs and members of the
20
     Class for their unjust enrichment.
21
                                          PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiffs, on behalf of themselves, those similarly situated, and the
23
     general public, respectfully requests that the Court enter judgment against Defendant as follows:
24
            A. Certification of the proposed Class and Subclasses, including appointment of
25
                Plaintiffs’ counsel as class counsel;
26
            B. An order temporarily and permanently enjoining Defendant from continuing the
27
                unlawful, deceptive, fraudulent, and unfair business practices alleged in this
28

                                                        -41-
                                              Class Action Complaint
     Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 43 of 55



 1            Complaint, including, without limitation, conducting any illegal lottery, raffle, or

 2            sweepstake, and misrepresenting to members of the public that all donations made to

 3            Omaze go to charity;

 4      C. An award of compensatory damages in an amount to be determined at trial on all

 5            causes of action except number two (UCL), number four (FAL), and number five

 6            (UNJUST ENRICHMENT);

 7      D. An award of statutory damages in an amount to be determined at trial on all causes of

 8            action except number two (UCL), number four (FAL), and number five (UNJUST

 9            ENRICHMENT);

10      E. An award of punitive and/or exemplary damages in an amount to be determined at

11            trial on all causes of action except number two (UCL), and number five (UNJUST

12            ENRICHMENT);

13      F. In the event an adequate remedy is not available at law, an award of restitution in an

14            amount to be determined at trial on cause of action number two (UCL), and/or

15            recission under causes of action three (Fraud, Deceit, and Misrepresentation) and four

16            (FAL);

17      G. In the event an adequate remedy is not available at law, an award of non-restitutionary

18            disgorgement of the financial profits that Defendant obtained as a result of their unjust

19            conduct in an amount to be determined at trial on cause of action number five

20            (UNJUST ENRICHMENT);

21      H. An order requiring Defendant to pay both pre- and post-judgment interest on any

22            amounts awarded;

23      I. For reasonable attorneys’ fees and the costs of suit incurred; and

24      J. For such further relief as this Court may deem just and proper.

25                                   JURY TRIAL DEMANDED

26      Plaintiffs hereby demand a trial by jury.

27      ///

28

                                                   -42-
                                           Class Action Complaint
     Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 44 of 55


        Dated: April 15, 2021                    GUTRIDE SAFIER LLP
 1

 2
 3
 4
 5
                                                 Seth A. Safier, Esq.
 6                                               Anthony Patek, Esq.
                                                 100 Pine Street, Suite 1250
 7                                               San Francisco, CA 94111
 8
 9
10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

                                          -43-
                                  Class Action Complaint
Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 45 of 55




               EXHIBIT A
{)maze                                                             Case 4:21-cv-02726-JST Document   1 Filed
                                                                                            Support COVIO     04/15/21Cars
                                                                                                          19 Relief     Page 46 of 55nment
                                                                                                                             Entertai           Tr avel    Wi nner s     Blog   About Us       Sign In    ""




                                                                                                                                              Supporl GivePower and

                                                                                                                           52 days left       Win a 2020 Tesla
                                                                                                                                              Model s Performance
                                                                                                                                              and $20,000
                                                                                                                                              YOU W ILL:


                                                                                                                                              • Score a 2020 Tesla Model s Performance and $20,000
                                                                                                                                                with the car's taxes and sh ipping costs covered
                                                                                                                                              • Goo to 60 mph in 2.3 seconds, reach 348 miles on a
                                                                                                                                                full charge and hit a top speed of 163 mph (but p lease
                                                                                                                                                don't)
                                                                                                                                              • Drive stress-free than ks to Autopilot, Full Self-Driving
                                                                                                                                                Capability and a HEPA air filt ration system capable of
                                                                                                                                                eliminating any t race of outside bacteria or pollutants



                                                                                                                                               ffi Enter to (2,._ A winner is       Donations benefit a
                                                                                                                                               1:::1 win    mD drawn            W   i;reat cause!




                                                                                                                                                                       enter now

what you'll get
                                                                                                                                                                         (j)
                                                                                                                                                                           -
                                                                                                                                                                       91vepow er




Imagine driving away with the safest and fastest accelerat ing car on the road: a 2020 Tesla Model s Performance1 You'll enjoy an extra
long charge range, best-in-class storage, noise engineering fit for a recording studio and clean air thanks to its massive HEPA air filter
(you can set it on "BioWeapon Defense Mode"). Plus, your new w hip will come fu lly equipped with Tesla's Self-Driving Capability so you
can say "goodbye" to your fear of parallel parking and "hello" to the future of driving. One last thing? We're hooking you up with $20,000,
and covering the car's taxes and sh ipping costs.


      • Maximum Seat i ng: s seats

      • Trans mission: Aut omat ic

      • Powert rain: All-elect ric

      • Drivet rain: Dual Motor AWD

      • Inte rior/ Exterior Color : TBD (photos don't show the actual car you'll receive)

      • Charge Range: 348 miles

      • Top Speed: 163 mph

      • Maximum Horsepower: 762 HP

      • Maximum Torque: 723 l b -ft

      • Accelerat ion: 0 -60 mph in 2.3 seconds

      • MSRP (Car + Cash) : $134,000

      • Sp ecial features: Aut opilot, Autopark, Summon and Full Self- Driving Capabilit y, 17" infot ainment syst em, heat ed seat s w ith
        individual controls, HEPA air fi lt rat ion syst em, 21" wheels, LED headlights, panoramic glass roof and best- in-class cargo
        storage


No donation or payment is necessary to enter or win this sweepstakes.
                                                                      Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 47 of 55
who you'll help




Roughly 2.2 billion people around the world do not have access to safely-managed drinking water. Give Power is on a mission to help. The
nonprofit uses its deep solar expertise to power and provide clean water, food security and light to regions in need around the world.
Omaze has teamed up with Give Power to help fund GivePower Solar Water Farms in regions of Colombia. These water farms purify and
desalinate water sourced sustainably from the ocean, providing a long-term, renewably-powered drinking water solution for many living
in brutally dry conditions.




                                                                    (j)
                                                                       -
                                                               91vepower


                                                                                        entry levels


                                                              most popular/
                                                                                Choose the amount below. No donation or payment is necessary to enter or win this
                                      250 entries to win                        sweepstakes.

                                              donate $25


                                                                                                                  most popular!                               double entnes!


                                       100 entries to win                                250 entries to win                           1,000 entries to win




                                             100                                                250                                • 1,000
                                             entries                                            entries                                      entries
                                               100 entries                                        250 entries                                 1000 entries
                                    100 chances 10 win a 2020 Tesla Model S            250 chances 10 win a 2020 Tesla Model S      1000 chances 10 win a 2020 Tesla Model S
                                          Performance and $20.ooo                             Performance and s20.ooo                      Performance and s20.ooo




                                               donate $10                                         donate $25                                   donate $50

                                                                                                                 double entries!


                                                                                        2,000 entries to win




                                                                                    • 2,000
                                                                                                entries
                                                                                                 2000 entries
                                                                                      2000 chances 10 win a 2020 Tesla Model S
                                                                                             Performance and S20.ooo




                                                                                                 donate $100


                                                                                           enter without contributing
                                                                         Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 48 of 55



                                                                             Hey! You may also want to...




                        <                                                                                                                                                                                 >
                                       Support Represent Justice and                        Support Anti-Recidivism Coalition and                Support Big Green and
                                       Win an Officially Licensed 1967                      Win a Mercedes-AMG GT 63          s and              Win Your Very Own Tesla Model Y
                                       Ford Mustang " Eleanor" and                          $20,000                                              Performance
                                       $20, 000




                                                                                                  browse all experiences




                                                               stuff our lawyers want you to read
Winners:
You ("Winner")


Sweepstakes Start Date:
June 25, 2020


Deadline to Enter:
September 29, 2020 at 11:59pm PT


Winner Announced:
On or around October 14, 2020


Approximate Retail Value:
$134,000


Timing:
TBD


Location:
TBD


Sponsor:
Omaze, Inc. ("Sponsor")


Designated Grantee:
GivePower ("Designated Grantee")


All donations made in connection with a fundraising campaign are paid to Charities Aid Foundation of America ("CAFA"), an IRS-recognized, U.S. public charity whose mission is to make giving internationally and domestically safe,
easy and effective for U.S. donors. CAFA prequalifies each grantee that has been designated; "Designated Grantee·, as an eligible recipient of CAFAgrants. At the end of each fund raising campaign. so long as the Designated
Grantee continues to qualify as an eligible recipient of CAFA grants, CAFA will make a grant to the Designated Grantee of the net proceeds of the fundraising campaign.·


Prize Provider:
Omaze, inc. ('Prize Provider")


Details: Winner will receive a 2020 Tesla Model S and $20,000 USD.
                                                                             Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 49 of 55
Details: Winner will receive a 2020 Tesla Model S and $20,ooo USD.



In the United States (US), the Grand Prize will be delivered with us sales tax, shipping fees, and registration fees, paid. If the winner is a us resident. Omaze will also provide 25% of the ARV, excluding any cash prize component, to
the us winner to put towards any required us income taxes.


In all other countries the Grand Prize will be shipped (net of all taxes) to the nearest deliverable location, at the Winner's expense. Any applicable import duties, registration costs, or further taxes or duties of any nature due in the
destination country will be the responsibility of the Winner.


Should the winner not wish to take delivery of the Grand Prize, the Winner may elect to take a cash alternative which is 75% of the ARV. Please note that no additional funds will be provided, if the cash alternative is elected. This
specifically includes but is not limited to a us resident not receiving the 25% that would have been provided for taxes.


Omaze reserves the right not to deliver a prize to certain countries. In such case, the winner will be required to take the cash alternative.


The vehicle prize is to be provided on an "as is" basis without any representations and warranties whatsoever. Sponsor does not represent or warrant that the vehicle adheres to or is in compliance with any applicable country,
state or federal safety, environmental and/or other standards and requirements in order for the vehicle to be legally operational or certified for use on public roadways. It is the sole responsibility of the winnerto evaluate the
vehicle and ensure that it satisfies all applicable standards and legal requirements for its intended use and operation.


All third party names and trademarks are the property of their respective owners. "Tesla" is a registered trademark of Tesla, Inc. This sweepstake is not sponsored, endorsed, or affiliated in any way with Tesla, Inc. or their
affiliates.


Age to Enter: You must be at least 18 years old to win.



Ineligible Countries: Winners must not be residents of Belgium, Cuba, Iran, Iraq, Italy, North Korea, Singapore, Sudan, Syria or Thailand



Eligibilit y Notes:

In certain countries, local rules and laws may restrict or prohibit the award of certain prizes or impose additional restrictions on participation. Entry is subject to all local laws. See our Siote.epsrakes Officjal Ryles for more details.
Employees, officers, and directors of Sponsor, Designated Charity, or Prize Provider, and members of their immediate families and households, are not eligible to win .


Individuals may not receive more than one grand prize within the same 18 month period. Individuals may not receive more than one minor prize within the same sweepstakes.


How to Enter:
Visit Omaze.com to utilize any of our methods of entry. See our ~i;istakes Official Rules for more details. Odds of winning depend on the number of entries held.


Winner Confirmation Process:

Within 10 business days of campaign close, we'll use an automated random drawing process to draw a potential winner(s) for that campaign. A confirmation process, which may include a background check, will then take place to
ensure the potential winner meets the legal standards required. Winner and, if applicable, their guest(s) agree to cooperate fully with Omaze in Omaze conducting any background check(s), which includes providing information
requested by Omaze including, but not limited to, full legal names and addresses. If the Prize includes meeting a celebrity, meeting a public figure, or attending a special event and any background check indicates, in Omaze's sole
discretion, that the potential winner or the potential winner's guest(s) pose a danger to or may harm the reputation of any person or entity involved in the sweepstakes, Omaze may disqualify said winner and move on to the next
randomly drawn potential winner. Pending a positive outcome of the confirmation process, an Omaze representative will notify the potential winner via email and/or phone. The potential winner must respond within the time
period designated in the notification, or Omaze may move on to another randomly drawn potential winner. Before confirming a potential winner as the winner, Omaze may require the potential winner to confirm their eligibility.
Once that's done. the potential winner and guest(s) must execute and return all required documents within the time frame specified by Omaze. If you do not execute and return all required documents within the time frame
specified by Omaze, you will forfeit the Prize and Omaze will move on to another randomly drawn potential winner.


NO PURCHASE, PAYMENT, OR CONTRIBUTION NECESSARY TO ENTER OR WIN. Contributing will not improve chances of winning. Void where prohibited.
Transparency:

At Omaze, we believe fundraising should be about impact, not percentages. Our model allows us, in partnership with Charities Aid Foundation America (we call them CAFA), to really make a difference and disrupt the way society
traditionally thinks about charitable giving.


Here's how it works: Omaze and CAFA work together to offer incredible prizes and experiences that anyone can potentially win. You don't have to donate to enter, but if you do, your donation to CAFA is then used to make a
charitable grant to a great cause, which we love. Omaze pays for everything that's needed to run the sweepstakes, which means the only ones taking a chance are the entrants (you!)- not the designated grantee. The
organizations can spend less time worrying about raising funds, and instead focus their energy on doing awesome work.


·omaze also invests in securing the prizes for the typical Omaze Owned campaign, so for these, from every dollar you donate, 15 cents is used by CAFA to make a grant to the associated charity. If there are multiple charities, then
grants of equal share are made to each charity. 70 cents is typically used to actually get the prize, process payments and advertise to awesome people like you (Omaze Owned campaigns require more significant marketing efforts
by Omaze and do not rely (or rely to a much smaller degree) on the work and name of celebrities to help raise awareness and promote the campaign). The remaining 15 cents of your dollar goes to Omaze- it's used to coverthe
cost of providing and maintaining the technology and team that makes this all happen.


The result? Causes get a grant with no risk and no overhead or investment, our lucky winners get awesome prizes, and everyone else gets to help a great cause and spread joy!


To learn more about how we support causes in partnership with CAFA, see our Terms of Ilse




                                                                                           /
                                                                                               /                                            Sign up so you don't miss it1
                                         Coming soon:
                                     Your dream come true.                                                         Enter your email address                                                  keep me posted


                                                                                                                By completing this form you're signing up to receive our emails. No pressure - you can unsubscribe at any time
Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 50 of 55




               EXHIBIT B
{)maze                                       Case 4:21-cv-02726-JSTSuDocument    1 Filed 04/15/21
                                                                     pport Earth Month    Cars     Page 51Cel
                                                                                                  Cash     ofebrity
                                                                                                              55        Travel    W 1cners      Bl og       About Us   Sign In   "




                                                                                                                             Thanks to everyone
                                                                                                                             who supported Big
                                                                                                                                   Cireen
                                                                                                                                             for a chance to
                                                                                                                           Win a Tesla®Model S®P100D

                                                                                                                          Gong rats!
                                                                                                                          RICHARD M.
                                                                                                                          Las Vegas, NV




         Explore more chances to win-win!                                                                                                 1/3           <       >




         Support Access Fund               support African Community & Co ...    Support Golden Triangle Asian Ele...   Support GlvePower and 501CTHREE
         Win a Sprinter Van with an        Win a Himalaya Land Rover             Stay in a Jungle Bubble Above an       Win a Custom Tesla Model Sand
         $80,000   Vansmith Conversion     Defender 110 EV and $20,000           Elephant Habitat in Thailand           $20,000




                                                                  Browse all experiences




                                         stuff our lawyers want you to read x
                                                                       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 52 of 55

                                                             stuff our lawyers want you to read x
Winners:
You ("Winner")
Timing:
TBD 201B
Location:
TBD
Sponsor:
Omaze, Inc. ("Sponsor")
Charity:
Big Green ("Charity")
All donations made in connection with a fundraising campaign are paid to Charities Aid Foundation of America ("CAFA:'), an IRS-recognized, U.S. public charity whose mission is to make giving internationally and
domestically safe. easy and effective for U.S. donors. CAFA prequalifies each Charity as an eligible recipient of CAFA grants. At the end of each fund raising campaign. so long as the Charity continues to qualify as an eligible
recipient of CAFA grants, CAFA will make a grant to the Charity of the net proceeds of the fundraising campaign.
Prize Provider:
Omaze ('Prize Provider")
Details: Win a Tesla Model S P1ooD in midnight silver metallic with $20,000 cash in the trunk.
Performance Details:
· 100 kWh battery
• Performance all-wheel drive
· o -6omph: 2.5sec
· Top speed: 155mph
· Mile range (EPA): 35omi
Safety Details:
· Automatic emergency braking and collision avoidance
· Eight airbags
• Electronic stability and traction control
·Auto-dimming/ Power folding side mirrors
. LED turning lights
· LED fog lights
· Two latch child seat attachments
Convenience Details:
· Air suspension with GPS memory
• Front and rear trunks storage space: 31.6 cubic ft
· Keyless entry
· Power liftgate
· Software updates via Wi -Fi
· Custom audio
· 400 kWh free annual Supercharger credits
· Sunroof
· 21· carbon wheels
· GPS-operated garage door opener
Standard Interior Details:
· Black premium interior
· ventilated seats
• Dark headliner
· Ashwood decor
Premium upgrade Details:
· Premium air filtration system
• Custom audio system with 11 speakers and an 8" subwoofer
· Front and rear seat heaters, heated steering wheel, wiper blade defrosters, and washer nozzle heaters
· Premium audio system with more power, tweeters, surround speakers and subwoofer
· Tinted glass roof with ultraviolet and infrared protection
• Auto dimming, power folding, heated side mirrors
. LED fog lamps
· Center console with covered storage and docking for two smartphones

Warranty Details:
· 4 year, 50,000 mile limited vehicle warranty
· 8 year, unlimited mile drive unit and battery warranty
Total Suggested Retail Price(USD) s,42,500
'Tesla' and "Models• are registered trademarks of Tesla Motors, Inc. This sweepstakes is not sponsored, endorsed, or affiliated in anyway with Tesla Motors, Inc.
Sweepstakes Start Date:
September12th. 2018
Deadline to Enter:
December 4th, 2018 at 11:59pm PST
' NOTE: This campaign has been extended. The new deadline to enter is January 4th, 2019 at11:59 PST.
Deadline to Enter:
                                                                       Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 53 of 55
December 4th, 2018 at 11:59pm PST
• NOTE: This campaign has been extended. The new deadline to enter is January 4th, 2019 at 11:59 PST.
Winner Announced:
On or around January 18th. 2019
Approximate Retail Value:
$162,500
Who's Eligible:
You must be at least 18 years old to win. Employees, officers. and directors of Sponsor, Charity, or Prize Provider, and members of their immediate families and households, are not eligible to win.
If Winner and/or Guest reside outside the country where experience will take place, Winner and/or Guest must have current, valid passports. and be able to travel to the experience location(s). If they are unable to travel to
the experience location(s), they will forfeit the prize. Winners must not be residents of Africa, Asia, Belgium. Cuba. Iran . Iraq, Italy or Syria. In certain countries, local rules and laws may restrict or prohibit the award of
certain prizes or impose additional restrictions on participation. In addition, certain countries prohibit the importation of a previously owned vehicle. Entry is subject to all local laws. See our Sweepstakes Official Rules for
more details. Employees, officers, and directors of Sponsor, Charity, or Prize Provider, and members of their immediate families and households, are not eligible to win.
Individuals may not receive more than one major/grand prize and one minor prize within the same 18 month period.
How to Enter:
Visit amaze.com to utilize any of our methods of entry. Receive bonus entries for donations. See our Sweepstakes Official Rules for more details.
Selection Process:
Conditional Winners will be chosen through a random selection process by Omaze or its representative. Odds o f winning depend on the number of tickets held. A verification process will take place during which
conditional Winners will be required to sign paperwork re-confirming their eligibility and their ability to participate on given dates. Omaze may also perform background checks, at its discretion, before an official Winner is
announced.
NO PURCHASE, PAYMENT, ORCONTRIBUTION NECESSARYTO ENTER OR WIN. Contributing will not improve chances of winning. Void where prohibited.


Fund raising Transparency
This Experience is part of a fundraising campaign for Charities Aid Foundation America ("CAF America·), which is a globally recognized United States 501(c)(3) public charity (Federal Tax ID# XX-XXXXXXX). CAFAmerica
retains exclusive control over all donations raised in this Experience.
(a) How it works: Omaze and CAF America work together to offer incredible Experiences. like this one. You don't have to donate to enter, but if you do, 100% of your donation goes to CAF America. who then distributes the
donations, minus the Experience fees and costs. to the nonprofit(s} identified on the experience page (the "Designated Grantce(s}"). Our model allows CAF America and the non-profit grantees to spend less time worrying
about raising funds and instead focus their energy on doing awesome work.
{b) Where your donation goes: For Experiences like this one, we first account for the actual costs of the Experience (e.g., Prize costs, payment processing fees, and advertising to awesome people like you}. After those
Experience costs are paid. fifty percent (50%) of the remaining donations (the "Adjusted Donations") go co the Designated Grantee(s} via grant from CAF America. (If there are multiple Designated Grantees. then this
amount is equally distributed among them). CAFAmerica also retains a small percentage of the total donations (less than 1%) to cover its own operating costs. Omaze uses the remaining amount to cover our costs
(c} Designated Grantee Eligibility: Before every Experience, CAF America confirms the Designated Grantee(s) as eligible to receive grants. In the rare case where, after the launch of an Experience but before distribution of
the donations, a Designated Grantee fails to maintain eligibility (per CAF America's grant-making policies and/or applicable laws}, then CAFAmerica may (i} withhold distribution of the donations until the Designated
Grantee is eligible or (ii) reassign the donations to another nonprofit that supports a similar cause. If CAF America reassigns the donations to an alternate organization, the Experience page will be updated to identify what
entity(ies) received the grant(s}.
(d) When will the Designated Grantee get the money? Omaze sends 100% of donations from this Experience to CAF America within 2 business days of Omaze's receipt of the donation. The speed at which CAF America
distributes the donations to the Designated Grantee(s) depends on the classification of the Experience and can be anywhere from 2 weeks after Omaze received your donation to !;JO days from the close of the Experience.
In circumstances where a Designated Grantee fails to maintain eligibility to receive grants, the above grant dist ribution timeframes may be impacted.
For Experiences where the grant amount is a percentage of total donations (e.g., Premiere and Owned Experiences}, CAFAmerica will distribute the donations via multiple grants throughout the duration of the Experience,
usually within 10-15 business days following CAF America's receipt of donations from Omaze.
For Experiences where the grant amount is a percentage of Adjusted Donations (total donations minus Experience costs), CAF America will distribute donations after reconciliation of alt Experience costs (usually within
15-90 days following the close of the Experience).




                                                                                                                                                Sign up so you don't miss it!
                                      Coming soon:
                                  Your dream come true.                                                       Enter your email address                                                               keep me posted

                                                                                                                    By completing this form you're signing up to receive our emails, No pr&S:SUre - you can unsubsct ibe at any time
Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 54 of 55




                    Exhibit C
          Case 4:21-cv-02726-JST Document 1 Filed 04/15/21 Page 55 of 55



 1                                             EXHIBIT C

 2         I, Andreas Knüttel, declare:

 3         1.      I am a Plaintiff in this action. If called upon to testify, I could and would

 4 competently testify to the matters contained herein based upon my personal knowledge.

 5         2.      I submit this Declaration pursuant to California Civil Code § 1780(d) and

 6 California Code of Civil Procedure section § 2015.5.

 7         3.      From 2017 to 2020, I purchased multiple entries into prize drawings conducted by

 8 Omaze. I made the purchases in San Jose, California, where I resided at the time and where I

 9 continue to reside.

10         4.      I declare under penalty of perjury under the laws of California that the foregoing is

11 true and correct.

12         Executed in San Jose, California on ____________.

13

14

15                                                       _______________________
                                                              Andreas Knüttel
16

17

18

19

20
21

22

23

24

25

26

27

28


                       DECLARATION RE CAL. CIV. CODE SECTION 1780(D) JURISDICTION
